UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03706 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 08-31 Date of reporting period: 2-28-2013 ITEM 1.REPORTS TO STOCKHOLDERS. SEMIANNUAL REPORT FEBRUARY 28, 2013 California Long-Term Tax-Free Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Notes to Financial Statements 19 Financial Highlights 24 Additional Information 26 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended February 28, 2013. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional perspective from our portfolio management team. “Risk-On” Rebound After Second-Quarter Slump in 2012 Capital market performance from August 31, 2012 to February 28, 2013 reflected rebounds in investor sentiment and riskier asset returns since the second quarter of last year. Second-quarter concerns about the European financial system and slowing global economic growth translated to further aggressive monetary intervention by major central banks, including the U.S. Federal Reserve (the Fed), the European Central Bank, and the Bank of Japan. Aggressive monetary policy, which included a third round of bond buying (“quantitative easing”) by the Fed (“QE3”) and extensions of other easing measures, helped trigger increased optimism about the global financial and economic outlook. This encouraged investors to take more risk and reach for yield, boosting the performance of stocks and high-yield bonds over government bonds. The risk-on rebound was especially notable in non-U.S. equity markets—the MSCI EAFE Index (a popular non-U.S. stock benchmark) returned 14.41% for the six-month period, compared with 8.95% for the S&P 500 Index, representing the U.S. stock market. High-yield U.S. bond benchmarks also posted gains, while U.S. and global treasury indices generally retreated. In this environment, municipal bonds generally outperformed the broader U.S. bond market—the Barclays Municipal Bond Index gained 2.01% compared with 0.15% for the Barclays U.S. Aggregate Bond Index. The U.S. and global economies are showing signs of improvement this year, but we still expect the U.S. recovery to be subpar, hampered by high unemployment and lingering fiscal concerns. Inflation expectations and rising interest rates are also potential wild cards. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of February 28, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BCLTX 2.80% 6.38% 6.76% 4.72% 6.72% 11/9/83 Barclays Municipal Bond Index — 2.01% 5.00% 6.79% 5.05% 7.43%(2) — Institutional Class BCLIX 2.90% 6.60% — — 7.51% 3/1/10 A Class No sales charge* With sales charge* ALTAX 2.67% -1.94% 6.12% 1.36% 6.50% 5.52% — — 5.38% 4.49% 9/28/07 C Class No sales charge* With sales charge* ALTCX 2.29% 1.29% 5.33% 5.33% 5.71% 5.71% — — 4.60% 4.60% 9/28/07 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Since 10/31/83, the date nearest the Investor Class’s inception for which data are available. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.47% 0.27% 0.72% 1.47% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics FEBRUARY 28, 2013 Portfolio at a Glance Weighted Average Maturity 14.7 years Average Duration (Modified) 5.6 years Top Five Sectors % of fund investments General Obligation (GO) 22% Electric Revenue 12% Transportation Revenue 11% Hospital Revenue 11% Certificates of Participation (COPs)/Leases 10% Types of Investments in Portfolio % of net assets Municipal Securities 99.6% Other Assets and Liabilities 0.4% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from September 1, 2012 to February 28, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 9/1/12 Ending Account Value 2/28/13 Expenses Paid During Period(1) 9/1/12 – 2/28/13 Annualized Expense Ratio(1) Actual Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% Hypothetical Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Principal Amount Value Municipal Securities — 99.6% CALIFORNIA — 96.7% ABAG Finance Authority for Nonprofit Corps. Rev., (Oshman Family Jewish Community), VRDN, 0.13%, 3/1/13 (LOC: LaSalle Bank N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., (Sharp HealthCare), 6.25%, 8/1/39 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30 Adelanto Public Utility Authority Rev., Series 2009 A, (Utility System), 6.25%, 7/1/26 Alameda Corridor Transportation Authority Rev., Series 1999 A, 0.00%, 10/1/32 (NATL-RE)(1) Alameda Corridor Transportation Authority Rev., Series 1999 A, 0.00%, 10/1/35 (NATL-RE)(1) Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/24 Anaheim Public Financing Authority Rev., (Electric System Distribution), 5.25%, 10/1/39 Anaheim Public Financing Authority Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36 Bay Area Toll Authority Toll Bridge Rev., Series 2006 F, (San Francisco Bay Area), 5.00%, 4/1/16, Prerefunded at 100% of Par(2) Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.81%, 3/7/13 Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/39 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.21%, 3/7/13 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S-2, (San Francisco Bay Area), 5.00%, 10/1/42 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/31 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/24 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/25 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/26 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/34 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2009 AG, (Central Valley), 5.00%, 12/1/25 7 Principal Amount Value California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/18 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 M, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/21 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/16 California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14 California Educational Facilities Authority Rev., (Harvey Mudd College), 5.25%, 12/1/41 California Educational Facilities Authority Rev., (Santa Clara University), 5.625%, 4/1/37 California Educational Facilities Authority Rev., (University of Pacific), 5.25%, 5/1/34 California Educational Facilities Authority Rev., Series 2007 T1, (Stanford University), 5.00%, 3/15/39 California Educational Facilities Authority Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39 California Educational Facilities Authority Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.91%, 3/7/13 California GO, 4.00%, 10/1/14 California GO, 5.00%, 9/1/15 California GO, 5.00%, 9/1/19 California GO, 5.00%, 6/1/32 California GO, 5.25%, 9/1/32 California GO, 5.00%, 11/1/32 California GO, 6.50%, 4/1/33 California GO, 5.00%, 4/1/38 California GO, 6.00%, 4/1/38 California GO, 6.00%, 11/1/39 California GO, 5.50%, 3/1/40 California GO, 5.00%, 10/1/41 California GO, Series 2004 A5, (Kindergarten), VRDN, 0.08%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 B1, (Kindergarten), VRDN, 0.07%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 B3, (Kindergarten), VRDN, 0.09%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2012 B, VRN, 1.01%, 3/7/13 California GO, Series 2012 B, VRN, 1.11%, 3/7/13 California GO, Series 2012 B, VRN, 1.26%, 3/7/13 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/21 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/39 California Health Facilities Financing Authority Rev., Series 1993 C, (St. Francis Memorial Hospital), 5.875%, 11/1/23(2) 8 Principal Amount Value California Health Facilities Financing Authority Rev., Series 2007 A, (Sutter Health), 5.25%, 11/15/46 California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 B, (Providence Health & Services), 5.50%, 10/1/39 California Health Facilities Financing Authority Rev., Series 2010 A, (Scripps Memorial Hospital), 5.00%, 11/15/19 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 5.50%, 8/15/20 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.25%, 8/15/31 California Health Facilities Financing Authority Rev., Series 2012 B, (Children’s Hospital of Los Angeles), VRDN, 1.91%, 3/7/13 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/28 California Infrastructure & Economic Development Bank Rev., Series 2008 A, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.08%, 3/1/13 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.00%, 10/1/19 California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.00%, 10/1/20 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 4.00%, 10/1/15 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 5.00%, 10/1/17 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.41%, 3/7/13 California Municipal Finance Authority Rev., (Emerson College), 6.00%, 1/1/42 California Municipal Finance Authority Rev., Series 2010 A, (University of La Verne), 6.25%, 6/1/40 California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 9 Principal Amount Value California Pollution Control Financing Authority Rev., Series 1996 C, (Pacific Gas & Electric Company), VRDN, 0.07%, 3/1/13 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 1993 A, (Department of Corrections), 5.00%, 12/1/19 (Ambac) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30 California Public Works Board Lease Rev., Series 2009 H, (Department of Correction and Rehabilitation), 5.75%, 11/1/29 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.25%, 12/1/26 California Public Works Board Lease Rev., Series 2011 G, (University of California), 5.00%, 12/1/28 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Public Works Board Lease Rev., Series 2012 G, (Various Capital Projects), 5.00%, 11/1/37 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30 California Statewide Communities Development Authority Rev., (Proposition 1A Receivables), 5.00%, 6/15/13 California Statewide Communities Development Authority Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31 California Statewide Communities Development Authority Rev., Series 2005 A, (Thomas Jefferson School of Law), 4.875%, 10/1/15, Prerefunded at 100% of Par(2) California Statewide Communities Development Authority Rev., Series 2006 B, (Kaiser Permanente), 5.00%, 3/1/41 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/13 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California University Systemwide Rev., Series 2009 A, 5.25%, 11/1/34 Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 88-1), 6.50%, 9/1/14 (AGM) Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/17 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/19 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 97-17), VRDN, 0.08%, 3/1/13 (LOC: State Street Bank & Trust Co. and California State Teacher’s Retirement System) Coalinga Public Financing Authority Local Obligation Rev., Series 1998 A, (Senior Lien), 6.375%, 9/15/21 (Ambac) 10 Principal Amount Value East Bay Municipal Utility District Rev., Series 2012 B, 4.00%, 6/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.80%, 1/15/20(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.85%, 1/15/23(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/24(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/25(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/32(1) Fresno Sewer Rev., Series 1993 A1, 6.25%, 9/1/14 (Ambac) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 0.00%, 6/1/25 (AGM)(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/38 (FGIC) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 6.25%, 6/1/33(3) Grossmont Healthcare District GO, Series 2011 B, (Election of 2006), 6.00%, 7/15/34 Irvine Ranch Water District Special Assessment, Series 2009 B, VRDN, 0.12%, 3/1/13 (LOC: Bank of America N.A.) Kern High School District GO, 7.15%, 8/1/14 (NATL-RE)(2) Kern High School District GO, Series 1992 C, (Election of 1990), 6.25%, 8/1/13 (NATL-RE)(2) Long Beach Bond Finance Authority Rev., Series 2007 A, 5.50%, 11/15/37 Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.00%, 11/15/35 Los Alamitos Unified School District COP, (Capital Projects), 0.00%, 8/1/42(1) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL-RE/FGIC) Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 9/1/22 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/21 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Airports Rev., Series 2010 B, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Rev., Series 2012 C, 5.00%, 7/1/24 11 Principal Amount Value Los Angeles Department of Water & Power Waterworks Rev., Series 2009 B, 5.00%, 7/1/20 Los Angeles Department of Water & Power Waterworks Rev., Series 2011 A, (Power System), 5.00%, 7/1/19 Los Angeles Harbor Department Rev., Series 2009 A, 5.00%, 8/1/27 Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24 Los Angeles Municipal Improvement Corp. Lease Rev., Series 2012 B, 5.00%, 3/1/42 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/30 Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29 Los Angeles Unified School District GO, Series 2010 KRY, 5.25%, 7/1/26 Los Angeles Unified School District GO, Series 2011 A1, 4.00%, 7/1/17 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Manhattan Beach Unified School District GO, Series 2009 A, (Election of 2008), 0.00%, 9/1/29(1) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35 Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.26%, 3/7/13 Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.26%, 3/7/13 Metropolitan Water District of Southern California Rev., Series 2012 B2, VRDN, 0.46%, 3/7/13 Modesto Irrigation District COP, Series 2009 A, 5.75%, 10/1/34 New Haven Unified School District GO, 12.00%, 8/1/18 (AGM) Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/40 Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14 Oakland Redevelopment Agency Tax Allocation Rev., (Central District), 5.50%, 2/1/14 (Ambac) Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/16 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/17 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/18 Oceanside Unified School District GO, Series 2012 C, 0.00%, 8/1/51(4) Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 12 Principal Amount Value Palomar Pomerado Health GO, Series 2009 A, (Election of 2004), 0.00%, 8/1/38 (AGC)(1) Palos Verdes Peninsula Unified School District GO, Series 2009 R, (Election of 2005), 0.00%, 8/1/33(4) Pomona Unified School District GO, Series 2000 A, 6.55%, 8/1/29 (NATL-RE) Pomona Unified School District GO, Series 2001 A, 6.15%, 8/1/30 (NATL-RE) Porterville Public Financing Authority Sewer Rev., 5.625%, 10/1/36 Poway Unified School District Rev., (School Facilities Improvement), 0.00%, 8/1/41(1) Poway Unified School District Public Financing Authority Rev., 7.875%, 9/15/39 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40 Riverside Public Financing Authority Lease Rev., Series 2012 A, 5.00%, 11/1/17 Riverside Public Financing Authority Lease Rev., Series 2012 A, 5.00%, 11/1/18 Riverside Public Financing Authority Lease Rev., Series 2012 A, 4.00%, 11/1/33 Sacramento County Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 5.625%, 7/1/29 Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 B, VRN, 0.74%, 3/1/13 (NATL-RE/FGIC) Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/31 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/33 Saddleback Valley Unified School District Public Financing Authority Special Tax Rev., Series 1997 A, 6.00%, 9/1/16 (AGM) San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33 San Bernardino Community College District GO, Series 2009 B, (Election of 2008), 0.00%, 8/1/34(1) San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/40 San Diego County Water Authority Rev., 5.00%, 5/1/34(5) San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien), 5.00%, 7/1/16 San Diego Public Facilities Financing Authority Sewer Rev., Series 2009 A, 5.25%, 5/15/34 San Diego Unified School District GO, Series 2010 C, 0.00%, 7/1/44(1) San Diego Unified School District GO, Series 2012 E, 0.00%, 7/1/42(1) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/36 San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23 San Francisco City and County Airports Commission Rev., Series 2010 F, (San Francisco International Airport), 5.00%, 5/1/40 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29 San Francisco City and County COP, Series 2011 B, 4.00%, 9/1/14 13 Principal Amount Value San Francisco City and County Public Utilities Commission Rev., Series 2011 A, 5.00%, 11/1/41 San Francisco City and County Redevelopment Financial Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.625%, 8/1/27 San Mateo County Joint Powers Financing Authority Lease Rev., (Capital Projects Program), 6.00%, 7/1/19 (NATL-RE) San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 5.875%, 9/1/32 San Mateo Union High School District GO, 0.00%, 2/15/15(1) Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 5.00%, 2/1/18 Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30 Santa Margarita-Dana Point Authority Rev., Series 1994 B, (Improvement Districts 3, 3A, 4, 4A), 7.25%, 8/1/14 (NATL-RE) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42 South Placer Wastewater Authority Rev., Series 2011 D, VRDN, 0.94%, 3/7/13 Southern California Public Power Authority Rev., (Multiple Projects), 6.75%, 7/1/13 (AGM-CR) Susanville Public Financing Authority Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45 Taft Public Financing Authority Lease Rev., Series 1997 A, (Community Correctional Facility Acquisition), 6.05%, 1/1/17 Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Tri-Dam Power Authority Rev., 4.00%, 5/1/13 Tri-Dam Power Authority Rev., 4.00%, 11/1/13 Tri-Dam Power Authority Rev., 4.00%, 5/1/14 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/18 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.11%, 3/1/13 (LOC: Bank of America N.A.) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM) University of California Rev., Series 2005 B, 5.00%, 5/15/13, Prerefunded at 101% of Par (AGM)(2) University of California Rev., Series 2007 D, 5.00%, 5/15/32 (NATL-RE/FGIC) Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33 Ventura County Public Financing Authority Rev., Series 2013 A, 5.00%, 11/1/43(5) West Contra Costa Unified School District GO, 5.00%, 8/1/32 14 Principal Amount Value Yosemite Community College District GO, Series 2010 D, (Election of 2004), 0.00%, 8/1/38(1) GUAM — 0.8% Guam Government GO, Series 2009 A, 6.75%, 11/15/29 Guam Power Authority Rev., Series 2010 A, 5.50%, 10/1/40 PUERTO RICO — 1.2% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.00%, 7/1/41 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/16 Puerto Rico Sales Tax Financing Corp. Rev., Series 2007 A, 0.00%, 8/1/45 (NATL-RE)(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1) U.S. VIRGIN ISLANDS — 0.9% Virgin Islands Public Finance Authority Rev., Series 2009 B, (Senior Lien), 5.00%, 10/1/17 TOTAL INVESTMENT SECURITIES — 99.6% (Cost $398,285,302) OTHER ASSETS AND LIABILITIES — 0.4% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 30-Year Bonds June 2013 Notes to Schedule of Investments ABAG Association of Bay Area Governments AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation AGM-CR Assured Guaranty Municipal Corporation – Custodian Receipts Ambac American Municipal Bond Assurance Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL-RE National Public Finance Guarantee Corporation – Reinsured VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Capital appreciation bond. These securities are issued with a zero-coupon and may become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Escrowed to maturity in U.S. government securities or state and local government securities. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $391,048. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. When-issued security. See Notes to Financial Statements. 15 Statement of Assets and Liabilities FEBRUARY 28, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $398,285,302) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $31,061 2,624 A Class $18,298,403 $11.84* C Class $11,842,194 *Maximum offering price $12.40 (net asset value divided by 0.955). See Notes to Financial Statements. 16 Statement of Operations FOR THE SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 17 Statement of Changes in Net Assets SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) AND YEAR ENDED AUGUST 31, 2012 Increase (Decrease) in Net Assets February 28, 2013 August 31, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class — ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated net investment loss — ) See Notes to Financial Statements. 18 Notes to Financial Statements FEBRUARY 28, 2013 (UNAUDITED) 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California Long-Term Tax-Free Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. The fund pursues its objectives by investing primarily in long-term investment-grade debt securities issued by cities, counties and other municipalities in California and U.S. territories. The fund offers the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. On September 21, 2011, there were no outstanding B Class shares and the fund discontinued offering the B Class. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, credit­worthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 19 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended February 28, 2013 was 0.46% for the Investor Class, A Class and C Class and 0.26% for the Institutional Class. 20 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended February 28, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended February 28, 2013 were $82,272,800 and $84,186,064, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended February 28, 2013 Year ended August 31, 2012 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Issued in reinvestment of distributions 43 98 A Class Sold Issued in reinvestment of distributions Redeemed ) B Class N/A Redeemed ) ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) 21 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased interest rate risk derivative instruments during the last two months of the period. The interest rate risk derivative instruments at period end as disclosed on the fund’s Schedule of Investments are indicative of the fund’s typical volume during that time. The value of interest rate risk derivative instruments as of February 28, 2013, is disclosed on the Statement of Assets and Liabilities as an asset of $13,473 in receivable for variation margin on futures contracts.* For the six months ended February 28, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $10,760 in net realized gain (loss) on futures contract transactions and $(11,710) in change in net unrealized appreciation (depreciation) on futures contracts. *Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. 22 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. As of August 31, 2012, the fund had accumulated short-term capital losses of $(4,194,384), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers of $(928,411) and $(3,265,973) expire in 2018 and 2019, respectively. 23 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class — 2.80% 0.47%(4) 3.17%(4) 19% — 10.92% 0.47% 3.65% 76% — 2.02% 0.48% 4.38% 63% 9.90% 0.48% 4.51% 25% 0.50 — 3.47% 0.49% 4.90% 36% 0.51 — 3.29% 0.49% 4.60% 29% Institutional Class — 2.90% 0.27%(4) 3.37%(4) 19% — 11.14% 0.27% 3.85% 76% — 2.22% 0.28% 4.58% 63% — 6.28% 0.28%(4) 4.69%(4) 25%(6) A Class — 2.67% 0.72%(4) 2.92%(4) 19% — 10.64% 0.72% 3.40% 76% — 1.77% 0.73% 4.13% 63% 9.63% 0.73% 4.26% 25% 0.48 — 3.22% 0.74% 4.65% 36% 0.44 — 1.57% 0.74%(4) 4.41%(4) 29%(8) 24 For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class — 2.29% 1.47%(4) 2.17%(4) 19% — 9.82% 1.47% 2.65% 76% — 1.01% 1.48% 3.38% 63% 8.81% 1.48% 3.51% 25% 0.40 — 2.45% 1.49% 3.90% 36% 0.36 — 0.87% 1.49%(4) 3.72%(4) 29%(8) Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended February 28, 2013 (unaudited). Computed using average shares outstanding throughout the period. Annualized. March 1, 2010 (commencement of sale) through August 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2010. September 28, 2007 (commencement of sale) through August 31, 2008. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2008. See Notes to Financial Statements. 25 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year avail­able on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 26 Notes 27 Notes 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-779351304 SEMIANNUAL REPORT FEBRUARY 28, 2013 California Tax-Free Money Market Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Notes to Financial Statements 14 Financial Highlights 17 Additional Information 18 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended February 28, 2013. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional perspective from our portfolio management team. “Risk-On” Rebound After Second-Quarter Slump in 2012 Capital market performance from August 31, 2012 to February 28, 2013 reflected rebounds in investor sentiment and riskier asset returns since the second quarter of last year. Second-quarter concerns about the European financial system and slowing global economic growth translated to further aggressive monetary intervention by major central banks, including the U.S. Federal Reserve (the Fed), the European Central Bank, and the Bank of Japan. Aggressive monetary policy, which included a third round of bond buying (“quantitative easing”) by the Fed (“QE3”) and extensions of other easing measures, helped trigger increased optimism about the global financial and economic outlook. This encouraged investors to take more risk and reach for yield, boosting the performance of stocks and high-yield bonds over government bonds. The risk-on rebound was especially notable in non-U.S. equity markets—the MSCI EAFE Index (a popular non-U.S. stock benchmark) returned 14.41% for the six-month period, compared with 8.95% for the S&P 500 Index, representing the U.S. stock market. High-yield U.S. bond benchmarks also posted gains, while U.S. and global treasury indices generally retreated. In this environment, municipal bonds generally outperformed the broader U.S. bond market—the Barclays Municipal Bond Index gained 2.01% compared with 0.15% for the Barclays U.S. Aggregate Bond Index. The U.S. and global economies are showing signs of improvement this year, but we still expect the U.S. recovery to be subpar, hampered by high unemployment and lingering fiscal concerns. Inflation expectations and rising interest rates are also potential wild cards. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of February 28, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BCTXX 0.00%(2) 0.01%(2) 0.35%(2) 1.14%(2) 2.66% 11/9/83 Total returns for periods less than one year are not annualized. Returns would have been lower if a portion of the management fee had not been waived. Total Annual Fund Operating Expenses Investor Class0.50% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The 7-day current yield more closely reflects the current earnings of the fund than the total return. 3 Fund Characteristics FEBRUARY 28, 2013 7-Day Current Yield After waiver(1) 0.01% Before waiver -0.19% 7-Day Effective Yield After waiver(1) 0.01% (1)Yields would have been lower if a portion of the management fee had not been waived. Portfolio at a Glance Weighted Average Maturity 14 days Weighted Average Life 46 days Portfolio Composition by Maturity % of fund investments 1-30 days 95% 31-90 days — 91-180 days 3% More than 180 days 2% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from September 1, 2012 to February 28, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee.If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 9/1/12 Ending Account Value 2/28/13 Expenses Paid During Period(1) 9/1/12 - 2/28/13 Annualized Expense Ratio(1) Actual Investor Class (after waiver) 0.33% Investor Class (before waiver) $1,000.00(2) 0.50% Hypothetical Investor Class (after waiver) 0.33% Investor Class (before waiver) 0.50% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over theperiod, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. Ending account value assumes the return earned after waiver and would have been lower if a portion of the management fee had not been waived. 6 Schedule of Investments Principal Amount Value Municipal Securities — 98.2% CALIFORNIA — 98.2% ABAG Finance Authority for Nonprofit Corps. Rev., (St. Pauls-Day-Episcopal School), VRDN, 0.20%, 3/7/13 (LOC: Wells Fargo Bank N.A. and First Bank) California Infrastructure & Economic Development Bank Rev., (Bay Area Toll Bridges), VRDN, 0.20%, 3/7/13 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., (Catholic High School), VRDN, 0.11%, 3/7/13 (LOC: Comerica Bank) California Infrastructure & Economic Development Bank Rev., (Contemporary Jewish Museum), VRDN, 0.13%, 3/1/13 (LOC: Bank of America N.A.) California Infrastructure & Economic Development Bank Rev., (Goodwill Industries of Orange County), VRDN, 0.16%, 3/7/13 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., (Kennfoods USA), VRDN, 0.30%, 3/7/13 (LOC: Bank of the West) California Infrastructure & Economic Development Bank Rev., (Loyola High School), VRDN, 0.12%, 3/7/13 (LOC: First Republic Bank and FHLB) California Infrastructure & Economic Development Bank Rev., (SRI International), VRDN, 0.12%, 3/7/13 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (iWorks, Inc.), VRDN, 0.19%, 3/7/13 (LOC: City National Bank and FHLB) California Municipal Finance Authority Rev., (Central Coast YMCA), VRDN, 0.11%, 3/7/13 (LOC: Pacific Capital Bank N.A. and FHLB) California Municipal Finance Authority Rev., Series 2010 A, (Southwest Community Health Center), VRDN, 0.15%, 3/7/13 (LOC: Comerica Bank) California Municipal Finance Authority Rev., Series 2012 A, (High Desert Partnership in Academic Excellence Foundation), VRDN, 0.13%, 3/7/13 (LOC: Union Bank N.A.) California Pollution Control Financing Authority Rev., (BLT Enterprises), VRDN, 0.13%, 3/6/13 (LOC: Union Bank N.A.) California Pollution Control Financing Authority Rev., (Musco Family Olive), VRDN, 0.21%, 3/7/13 (LOC: Bank of the West) California Pollution Control Financing Authority Rev., Series 2010 A, (Alameda Country Industries), VRDN, 0.31%, 3/6/13 (LOC: Bank of the West) California School Cash Reserve Program Authority Rev., Series 2013 X, 2.00%, 10/1/13 California State Enterprise Development Authority Rev., (Community Hospice Inc.), VRDN, 0.11%, 3/7/13 (LOC: Bank of Stockton and FHLB) California State Enterprise Development Authority Rev., (Humane Society Silicon Valley), VRDN, 0.11%, 3/7/13 (LOC: First Republic Bank and FHLB) California State Enterprise Development Authority Rev., (LBM Partnership LP), VRDN, 0.11%, 3/7/13 (LOC: Wells Fargo Bank N.A.) 7 Principal Amount Value California Statewide Communities Development Authority Rev., (Encanto Homes Apartments), VRDN, 0.11%, 3/7/13 (LOC: East West Bank and FHLB) California Statewide Communities Development Authority Rev., (Goodwill of Santa Cruz), VRDN, 0.16%, 3/7/13 (LOC: Wells Fargo Bank N.A.) California Statewide Communities Development Authority Rev., (PUTTERs), VRDN, 0.18%, 3/7/13 (LOC: JPMorgan Chase Bank N.A.) California Statewide Communities Development Authority Rev., (Trinity Children & Family), VRDN, 0.13%, 3/6/13 (LOC: Citizens Business Bank and California State Teacher’s Retirement System) California Statewide Communities Development Authority Rev., Series 2008 B, (Los Angeles Community Museum of Art), VRDN, 0.10%, 3/6/13 (LOC: Union Bank N.A.) California Statewide Communities Development Authority COP, VRDN, 0.12%, 3/6/13 (LOC: Union Bank N.A.) City of Duarte COP, Series 2001 A, VRDN, 2.00%, 3/6/13 (LOC: Union Bank N.A. and California State Teacher’s Retirement System) City of El Monte COP, Series 2003 A, (Community Improvement), VRDN, 0.11%, 3/7/13 (LOC: Union Bank N.A. and California State Teacher’s Retirement System) City of Hanford Sewer System Rev., Series 1996 A, VRDN, 0.13%, 3/7/13 (LOC: Union Bank N.A.) City of Oroville Hospital Rev., Series 2012 A, (Oroville Hospital), VRDN, 0.13%, 3/7/13 (LOC: Comerica Bank) City of Reedley COP, (Mennonite Brethren Homes), VRDN, 0.12%, 3/7/13 (LOC: Bank of the Sierra and FHLB) City of Riverside Water Rev., Series 2011 A, VRN, 0.16%, 3/7/13 County of San Bernardino Rev., Series 2004 A, (WLP Parkview Place Apartments), VRDN, 0.21%, 3/7/13 (LOC: FNMA) County of San Bernardino GO, Series 2012 A, 2.00%, 6/28/13 County of Yolo Rev., (Beckett Hall, Inc.), VRDN, 0.18%, 3/7/13 (LOC: Bank of the West and California State Teacher’s Retirement System) East Bay Municipal Utility District Wastewater System Rev., Series 2009 A-2, VRN, 0.11%, 3/7/13 East Bay Municipal Utility District Wastewater System Rev., Series 2009 A-2, VRN, 0.12%, 3/7/13 Eastern Municipal Water District Rev., Series 2012 A, VRN, 0.13%, 3/7/13 Irvine Ranch Water District Special Assessment Rev., Series 2011 A1, VRN, 0.11%, 3/7/13 Irvine Ranch Water District Special Assessment Rev., Series 2011 A2, VRN, 0.11%, 3/7/13 JP Morgan Chase PUTTERs/DRIVERs Trust, Series 2011-4005Z, VRDN, 0.19%, 3/7/13 (AGM)(LIQ FAC: JPMorgan Chase Bank N.A.)(1) Los Angeles County Community Development Commission COP, (Willowbrook Partnership), VRDN, 0.15%, 3/6/13 (LOC: Wells Fargo Bank N.A.) Metropolitan Water District of Southern California Rev., Series 2009 A-1, VRN, 0.11%, 3/7/13 8 Principal Amount Value Metropolitan Water District of Southern California Rev., Series 2009 A-2, VRN, 0.11%, 3/7/13 Metropolitan Water District of Southern California Rev., Series A1, VRN, 0.11%, 3/7/13 Pittsburg Public Financing Authority Rev., VRDN, 0.14%, 3/7/13 (LOC: Bank of the West) Pittsburg Redevelopment Agency Tax Allocation Rev., Series 2004 A, (Los Medanos Community), VRDN, 0.11%, 3/1/13 (LOC: State Street Bank & Trust Co. and California State Teacher’s Retirement System) San Francisco City & County Redevelopment Agency Special Tax Rev., Series 2005 A, VRDN, 0.13%, 3/7/13 (LOC: JPMorgan Chase Bank N.A.) Santa Clara County Housing Authority Rev., Series 2003 A, VRDN, 0.16%, 3/7/13 (LOC: Citibank N.A.) State of California Rev., Series 2012 A-1, 2.50%, 5/30/13 Town of Apple Valley COP, (Public Facilities Financing), VRDN, 0.11%, 3/7/13 (LOC: Union Bank N.A. and California State Teacher’s Retirement System) Town of Hillsborough COP, Series 2006 A, (Water & Sewer System), VRDN, 0.17%, 3/7/13 (SBBPA: JPMorgan Chase Bank N.A.) Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.11%, 3/1/13 (LOC: Bank of America N.A.) Victorville Joint Powers Finance Authority Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 2.50%, 3/7/13 (LOC: BNP Paribas) West Basin Municipal Water District COP, Series 2008 A1, VRDN, 0.17%, 3/6/13 (SBBPA: Citibank N.A.) TOTAL MUNICIPAL SECURITIES Commercial Paper(2) — 2.4% San Diego County Water Authority, 0.14%, 3/4/13 San Diego County Water Authority, 0.24%, 3/7/13 TOTAL COMMERCIAL PAPER TOTAL INVESTMENT SECURITIES — 100.6% OTHER ASSETS AND LIABILITIES — (0.6)% TOTAL NET ASSETS — 100.0% 9 Notes to Schedule of Investments ABAG Association of Bay Area Governments AGM Assured Guaranty Municipal Corporation COP Certificates of Participation DRIVERs Derivative Inverse Tax-Exempt Receipts FHLB Federal Home Loan Bank FNMA Federal National Mortgage Association GO General Obligation LIQ FAC Liquidity Facilities LOC Letter of Credit PUTTERs Puttable Tax-Exempt Receipts SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Security was purchased under Rule 144A or Section 4(2) of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $6,590,000, which represented 2.7% of total net assets. The rate indicated is the yield to maturity at purchase. See Notes to Financial Statements. 10 Statement of Assets and Liabilities FEBRUARY 28, 2013 (UNAUDITED) Assets Investment securities, at value (amortized cost and cost for federal income tax purposes) Cash Receivable for investments sold Receivable for capital shares sold Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Dividends payable 83 Net Assets Investor Class Capital Shares Shares outstanding (unlimited number of shares authorized) Net Asset Value Per Share Net Assets Consist of: Capital paid in Accumulated net realized loss ) See Notes to Financial Statements. 11 Statement of Operations FOR THE SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Net realized gain (loss) on investment transactions 10 Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 12 Statement of Changes in Net Assets SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) AND YEAR ENDED AUGUST 31, 2012 Increase (Decrease) in Net Assets February 28, 2013 August 31, 2012 Operations Net investment income (loss) Net realized gain (loss) 10 ) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains — ) Decrease in net assets from distributions ) ) Capital Share Transactions Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) ) Net increase (decrease) in net assets ) ) Net Assets Beginning of period End of period Transactions in Shares of the Fund Sold Issued in reinvestment of distributions Redeemed ) ) Net increase (decrease) in shares of the fund ) ) See Notes to Financial Statements. 13 Notes to Financial Statements FEBRUARY 28, 2013 (UNAUDITED) 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California Tax-Free Money Market Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under Rule 2a-7 of the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. The fund pursues its objectives by investing in high-quality, very short-term municipal money market debt securites. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Securities are generally valued at amortized cost, which approximates fair value. When such valuations do not reflect fair value, securities are valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. The fund may make short-term capital gains distributions to comply with the distribution requirements of the Internal Revenue Code.The fund does not expect to realize any long-term capital gains, and accordingly, does not expect to pay any long-term capital gains distributions. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 14 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with American Century Investment Management, Inc., (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee). The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1570% to 0.2700%. The rates for the Complex Fee range from 0.2500% to 0.3100%. In order to maintain a positive yield, ACIM may voluntarily waive a portion of its management fee on a daily basis. The fee waiver may be revised or terminated at any time without notice. The effective annual management fee for the six months ended February 28, 2013 was 0.49% before waiver and 0.33% after waiver. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, American Century Investment Services, Inc., and the trust’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 5. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. 15 6. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of August 31, 2012, the fund had accumulated short-term capital losses of $(7,107), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. The capital loss carryovers may be carried forward for an unlimited period. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. 16 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Income From Investment Operations: Net Investment Income (Loss) Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Net Assets, End of Period (in thousands) Investor Class —(3) —(3) — —(3) 0.00% 0.33%(4) 0.50%(4) 0.01%(4) (0.16)%(4) —(3) —(3) —(3) —(3) 0.01% 0.40% 0.50% 0.01% (0.09)% —(3) —(3) —(3) —(3) 0.01% 0.38% 0.50% 0.01% (0.11)% —(3) —(3) —(3) —(3) 0.03% 0.34% 0.50% 0.01% (0.15)% — 0.77% 0.49% 0.55% 0.83% 0.77% —(3) 2.38% 0.47% 0.51% 2.32% 2.28% Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day. Total returns for periods less than one year are not annualized. Six months ended February 28, 2013 (unaudited). Per-share amount was less than $0.005. Annualized. See Notes to Financial Statements. 17 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 18 Notes 19 Notes 20 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-779371304 SEMIANNUAL REPORT FEBRUARY 28, 2013 California Intermediate-Term Tax-Free Bond Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Notes to Financial Statements 27 Financial Highlights 32 Additional Information 34 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended February 28, 2013. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional perspective from our portfolio management team. “Risk-On” Rebound After Second-Quarter Slump in 2012 Capital market performance from August 31, 2012 to February 28, 2013 reflected rebounds in investor sentiment and riskier asset returns since the second quarter of last year. Second-quarter concerns about the European financial system and slowing global economic growth translated to further aggressive monetary intervention by major central banks, including the U.S. Federal Reserve (the Fed), the European Central Bank, and the Bank of Japan. Aggressive monetary policy, which included a third round of bond buying (“quantitative easing”) by the Fed (“QE3”) and extensions of other easing measures, helped trigger increased optimism about the global financial and economic outlook. This encouraged investors to take more risk and reach for yield, boosting the performance of stocks and high-yield bonds over government bonds. The risk-on rebound was especially notable in non-U.S. equity markets—the MSCI EAFE Index (a popular non-U.S. stock benchmark) returned 14.41% for the six-month period, compared with 8.95% for the S&P 500 Index, representing the U.S. stock market. High-yield U.S. bond benchmarks also posted gains, while U.S. and global treasury indices generally retreated. In this environment, municipal bonds generally outperformed the broader U.S. bond market—the Barclays Municipal Bond Index gained 2.01% compared with 0.15% for the Barclays U.S. Aggregate Bond Index. The U.S. and global economies are showing signs of improvement this year, but we still expect the U.S. recovery to be subpar, hampered by high unemployment and lingering fiscal concerns. Inflation expectations and rising interest rates are also potential wild cards. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of February 28, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BCITX 1.87% 4.38% 5.88% 4.22% 5.77% 11/9/83 Barclays 7 Year Municipal Bond Index — 1.84% 3.59% 6.53% 4.96% N/A(2) — Institutional Class BCTIX 1.97% 4.49% — — 6.05% 3/1/10 A Class No sales charge* With sales charge* BCIAX 1.75% -2.80% 4.03% -0.67% — 5.58% 3.96% 3/1/10 C Class No sales charge* With sales charge* BCIYX 1.37% 0.37% 3.34% 3.34% — 4.82% 4.82% 3/1/10 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Benchmark data first available January 1990. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.47% 0.27% 0.72% 1.47% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics FEBRUARY 28, 2013 Portfolio at a Glance Weighted Average Maturity 8.6 years Average Duration (Modified) 4.9 years Top Five Sectors % of fund investments General Obligation (GO) 19% Electric Revenue 19% Certificates of Participation (COPs)/Leases 12% Water/Sewer/Gas Revenue 9% Transportation Revenue 9% Types of Investments in Portfolio % of net assets Municipal Securities 99.7% Other Assets and Liabilities 0.3% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from September 1, 2012 to February 28, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 9/1/12 Ending Account Value 2/28/13 Expenses Paid During Period(1) 9/1/12 – 2/28/13 Annualized Expense Ratio(1) Actual Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% Hypothetical Investor Class 0.47% Institutional Class 0.27% A Class 0.72% C Class 1.47% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Principal Amount Value Municipal Securities — 99.7% CALIFORNIA — 97.1% ABAG Finance Authority for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.15%, 3/1/13 (LOC: Bank of America N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 4.00%, 7/1/15 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 4.00%, 7/1/16 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/17 ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/18 ABAG Finance Authority for Nonprofit Corps. Rev., (Oshman Family Jewish Community), VRDN, 0.13%, 3/1/13 (LOC: LaSalle Bank N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., Series 2011 A, (Sharp HealthCare), 6.00%, 8/1/30 Alameda Corridor Transportation Authority Rev., Series 1999 A, 0.00%, 10/1/35 (NATL-RE)(1) Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/24 Anaheim Public Financing Authority Rev., Series 2011 A, (Electric System Distribution Facilities), 5.375%, 10/1/36 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/23 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/24 Anaheim Public Financing Authority Rev., Series 2012 A, (Electric System Distribution Facilities), 5.00%, 10/1/25 Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/24 Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/25 Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.81%, 3/7/13 Bay Area Toll Authority Toll Bridge Rev., Series 2007 F, 5.00%, 4/1/17, Prerefunded at 100% of Par(2) Bay Area Toll Authority Toll Bridge Rev., Series 2008 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.21%, 3/7/13 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.25%, 4/1/27 Bay Area Toll Authority Toll Bridge Rev., Series 2009 F1, (San Francisco Bay Area), 5.00%, 4/1/34 Bay Area Toll Authority Toll Bridge Rev., Series 2010 S-2, (San Francisco Bay Area), 5.00%, 10/1/42 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/26 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/34 California Department of Water Resources Rev., Series 2010 M, 5.00%, 5/1/14 7 Principal Amount Value California Department of Water Resources Rev., Series 2011 AJ, (Central Valley), 5.00%, 12/1/20 California Department of Water Resources Power Supply Rev., Series 2005 F5, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2005 G4, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2009 AF, (Central Valley), 5.00%, 12/1/22 California Department of Water Resources Power Supply Rev., Series 2009 AG, (Central Valley), 5.00%, 12/1/25 California Department of Water Resources Power Supply Rev., Series 2010 L, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/17 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/18 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/19 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 M, 4.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/15 California Department of Water Resources Power Supply Rev., Series 2010 M, 5.00%, 5/1/16 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/20 California Department of Water Resources Power Supply Rev., Series 2011 N, 5.00%, 5/1/21 California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL-RE/FGIC) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14(2) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/18 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/19 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/20 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/22 California Economic Recovery GO, Series 2009 B, VRDN, 5.00%, 7/1/14 California Educational Facilities Authority Rev., (Chapman University), 5.00%, 4/1/31 California Educational Facilities Authority Rev., (San Francisco University), 5.00%, 10/1/16 California Educational Facilities Authority Rev., (San Francisco University), 5.00%, 10/1/21 8 Principal Amount Value California Educational Facilities Authority Rev., (Santa Clara University), 5.00%, 4/1/18 California Educational Facilities Authority Rev., (Santa Clara University), 5.00%, 4/1/19 California Educational Facilities Authority Rev., (Santa Clara University), 5.25%, 4/1/23 California Educational Facilities Authority Rev., (University of the Pacific), 5.00%, 11/1/36 California Educational Facilities Authority Rev., Series 2008 T4, (Stanford University), 5.00%, 3/15/14 California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24 California Educational Facilities Authority Rev., Series 2009 A, (University of Southern California), 5.00%, 10/1/39 California Educational Facilities Authority Rev., Series 2010 A, (Loyola Marymount University), 5.00%, 10/1/30 California Educational Facilities Authority Rev., Series 2010 B, (Loyola Marymount University), VRN, 0.91%, 3/7/13 California Educational Facilities Authority Rev., Series 2012 A, (University of the Pacific), 4.50%, 11/1/15 California Educational Facilities Authority Rev., Series 2012 A, (University of the Pacific), 4.50%, 11/1/17 California GO, 5.25%, 8/1/13, Prerefunded at 100% of Par(2) California GO, 5.00%, 2/1/14, Prerefunded at 100% of Par(2) California GO, 5.125%, 2/1/14, Prerefunded at 100% of Par(2) California GO, 4.00%, 10/1/14 California GO, 5.00%, 9/1/15 California GO, 5.00%, 11/1/16 (Ambac) California GO, 5.50%, 4/1/18 California GO, 5.00%, 8/1/18 California GO, 5.00%, 9/1/18 California GO, 5.00%, 9/1/19 California GO, 5.25%, 2/1/20 California GO, 5.00%, 3/1/20 California GO, 5.00%, 8/1/20 California GO, 5.25%, 10/1/20 California GO, 5.00%, 3/1/22 California GO, 5.00%, 9/1/22 California GO, 5.50%, 4/1/24 California GO, 5.00%, 8/1/24 California GO, 5.75%, 4/1/28 California GO, 5.75%, 4/1/31 California GO, 5.00%, 11/1/32 California GO, 6.50%, 4/1/33 California GO, 6.00%, 4/1/38 California GO, Series 2004 A1, (Kindergarten), VRDN, 0.07%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 A5, (Kindergarten), VRDN, 0.08%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 B1, (Kindergarten), VRDN, 0.07%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 B2, (Kindergarten), VRDN, 0.07%, 3/1/13 (LOC: Citibank NA) California GO, Series 2004 B3, (Kindergarten), VRDN, 0.09%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2005 B7, VRDN, 0.08%, 3/1/13 (LOC: JPMorgan Chase Bank N.A.) California GO, Series 2012 B, VRN, 1.01%, 3/7/13 California GO, Series 2012 B, VRN, 1.11%, 3/7/13 9 Principal Amount Value California GO, Series 2012 B, VRN, 1.26%, 3/7/13 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/18 California Health Facilities Financing Authority Rev., (Cedars-Sinai Medical Center), 5.00%, 8/15/19 California Health Facilities Financing Authority Rev., (NCROC Paradise Valley Estates), 5.70%, 12/1/24 (Ambac/California Mortgage Insurance) California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Scripps Health), 5.00%, 10/1/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.25%, 8/15/22 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 5.00%, 10/1/14 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/18, Prerefunded at 100% of Par(2) California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.25%, 10/1/24 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/38 California Health Facilities Financing Authority Rev., Series 2008 H, (Catholic Healthcare West), 5.125%, 7/1/22 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 5.00%, 7/1/18 California Health Facilities Financing Authority Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.25%, 11/1/29 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.50%, 7/1/29 California Health Facilities Financing Authority Rev., Series 2009 A, (St. Joseph Health System), 5.75%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2010 A, (Stanford Hospital), 5.00%, 11/15/25 California Health Facilities Financing Authority Rev., Series 2011 B, (Sutter Health), 6.00%, 8/15/42 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/18 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/22 California Health Facilities Financing Authority Rev., Series 2012 B, (Children’s Hospital of Los Angeles), VRDN, 1.91%, 3/7/13 10 Principal Amount Value California Infrastructure & Economic Development Bank Rev., (Contemporary Jewish Museum), VRDN, 0.13%, 3/1/13 (LOC: Bank of America N.A.) California Infrastructure & Economic Development Bank Rev., (SRI International), 3.00%, 9/1/14 California Infrastructure & Economic Development Bank Rev., (SRI International), 4.00%, 9/1/15 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/20 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/21 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/22 California Infrastructure & Economic Development Bank Rev., (SRI International), 5.00%, 9/1/28 California Infrastructure & Economic Development Bank Rev., Series 2000 A, (Scripps Research Institute), 5.625%, 7/1/20 California Infrastructure & Economic Development Bank Rev., Series 2003 A, (Bay Area Toll Bridges Seismic Retrofit 1st Lien), 5.125%, 7/1/26, Prerefunded at 100% of Par (Ambac)(2) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.08%, 3/1/13 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2010 A, (University of California, San Francisco Neuroscience Building), 5.00%, 5/15/22 California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.00%, 10/1/18 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 4.00%, 10/1/15 California Infrastructure & Economic Development Bank Rev., Series 2012 A1, (J. Paul Getty Trust), 5.00%, 10/1/17 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.41%, 3/7/13 California Municipal Finance Authority Rev., (Biola University), 5.00%, 10/1/18 California Municipal Finance Authority Rev., (Community Hospitals Central), 5.00%, 2/1/17 California Municipal Finance Authority Rev., (Emerson College), 5.75%, 1/1/33 California Municipal Finance Authority Rev., (Emerson College), 6.00%, 1/1/42 California Municipal Finance Authority Rev., (Loma Linda University), 5.00%, 4/1/23 California Municipal Finance Authority Rev., (Loma Linda University), 5.00%, 4/1/28 California Municipal Finance Authority Rev., Series 2010 A, (Eisenhower Medical Center), 5.00%, 7/1/19 California Municipal Finance Authority Rev., Series 2010 A, (Eisenhower Medical Center), 5.25%, 7/1/21 California Municipal Finance Authority Rev., Series 2010 A, (University of Louisiana Verne), 5.00%, 6/1/17 11 Principal Amount Value California Public Works Board Lease Rev., Series 2005 A, (Department of General Services – Butterfield), 5.00%, 6/1/14 California Public Works Board Lease Rev., Series 2005 A, (Department of General Services – Butterfield), 5.00%, 6/1/15 California Public Works Board Lease Rev., Series 2006 A, (California State University), 5.00%, 10/1/16 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2006 F, (Department of Corrections & Rehabilitation), 5.00%, 11/1/13 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2006 F, (Department of Corrections & Rehabilitation), 5.25%, 11/1/19 (NATL-RE/FGIC) California Public Works Board Lease Rev., Series 2009 A, (Department of General Services – Building 8 & 9), 6.25%, 4/1/34 California Public Works Board Lease Rev., Series 2009 B, (Department of Education – Riverside Campus), 6.00%, 4/1/27 California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.00%, 10/1/16 California Public Works Board Lease Rev., Series 2009 I1, (Various Capital Projects), 5.00%, 11/1/13 California Public Works Board Lease Rev., Series 2011 A, (Various Capital Projects), 5.00%, 10/1/17 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.25%, 12/1/26 California Public Works Board Lease Rev., Series 2011 G, (University of California), 5.00%, 12/1/28 California Public Works Board Lease Rev., Series 2012 A, 5.00%, 4/1/22 California Public Works Board Lease Rev., Series 2012 A, 5.00%, 4/1/23 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/15 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/21 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Public Works Board Lease Rev., Series 2012 G, (Various Capital Projects), 5.00%, 11/1/37 California Rev., Series 2012 A-2, 2.50%, 6/20/13 California State University System Rev. 5.00%, 11/1/20 California State University System Rev. 5.00%, 11/1/24 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/16 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.00%, 11/1/18 California Statewide Communities Development Authority Rev., (John Muir Health), 5.00%, 7/1/20 California Statewide Communities Development Authority Rev., (North Peninsula Jewish Community Center), VRDN, 0.13%, 3/1/13 (LOC: Bank of America N.A.) 12 Principal Amount Value California Statewide Communities Development Authority Rev., (Proposition 1A Receivables), 5.00%, 6/15/13 California Statewide Communities Development Authority Rev., (St. Joseph Remarketing), 5.125%, 7/1/24 (NATL-RE) California Statewide Communities Development Authority Rev., Series 2002 B, (Pooled Financing Program), 5.20%, 4/1/13, Partially Prerefunded at 100% of Par (FSA)(2) California Statewide Communities Development Authority Rev., Series 2002 C, (Kaiser Permanente), VRDN, 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.30%, 11/1/18 California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.40%, 11/1/27 California Statewide Communities Development Authority Rev., Series 2007 A, (Henry Mayo Newhall Memorial Hospital), 5.00%, 10/1/20 (California Mortgage Insurance) California Statewide Communities Development Authority Rev., Series 2007 A, (Valleycare Health System), 4.80%, 7/15/17 California Statewide Communities Development Authority Rev., Series 2007 A, (Valleycare Health System), 5.00%, 7/15/22 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/13 California Statewide Communities Development Authority Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/19 Calleguas-Las Virgenes Public Financing Authority Rev., Series 2007 A, (Municipal Water District), 5.00%, 7/1/20 (NATL-RE/FGIC) Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 87-1), 5.00%, 9/1/18 (Ambac) Chabot-Las Positas Community College District GO, (2016 Crossover), 5.00%, 8/1/29(3) Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/17 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/18 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 12-1), 4.00%, 9/2/19 City of Irvine Improvement Bond Act of 1915 Rev., (Assessment District No. 97-17), VRDN, 0.08%, 3/1/13 (LOC: State Street Bank & Trust Co. and California State Teacher’s Retirement System) City of Irvine Improvement Bond Act of 1915 Rev., Series 2011 A, VRDN, 0.08%, 3/1/13 (LOC: U.S. Bank N.A. and California State Teacher’s Retirement System) East Bay Municipal Utility District Rev., Series 2012 B, 4.00%, 6/1/15 East Bay Municipal Utility District Rev., Series 2012 B, 5.00%, 6/1/16 13 Principal Amount Value East Bay Municipal Utility District Rev., Series 2012 B, 5.00%, 6/1/18 East Side Union High School District GO, 5.00%, 8/1/25 Eastern Municipal Water District Water & Sewer COP, Series 2008 H, 5.00%, 7/1/24 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/14 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 5.00%, 7/1/15 Eastern Municipal Water District Water & Sewer Rev., Series 2011 A, 4.00%, 7/1/16 Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.80%, 1/15/20(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.85%, 1/15/23(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/24(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/25(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/26(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 0.00%, 1/15/32(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., Series 1995 A, (Senior Lien), 0.00%, 1/1/26(1)(2) Franklin-McKinley School District GO, Series 2005 A, (Election of 2004), 5.00%, 8/1/15, Prerefunded at 100% of Par (FGIC)(2) Fremont Union High School District GO, 5.00%, 8/1/34 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2003 A1, 6.75%, 6/1/13, Prerefunded at 100% of Par(2)(4) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/13 (Ambac) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 0.00%, 6/1/25 (AGM)(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2005 A, 5.00%, 6/1/45 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Irvine Ranch Water District Special Assessment, Series 2009 B, VRDN, 0.12%, 3/1/13 (LOC: Bank of America N.A.) Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 4.50%, 9/1/13 Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 4.75%, 9/1/16 Irvine Unified School District Financing Authority Special Tax Rev., Series 2006 A, (Group II), 5.00%, 9/1/20 Kern High School District GO, 5.00%, 8/1/26(3) Long Beach Bond Finance Authority Natural Gas Purchase Rev., Series 2007 A, 5.00%, 11/15/35 Los Alamitos Unified School District COP, (Capital Projects), 0.00%, 8/1/42(1) 14 Principal Amount Value Los Altos Elementary School District GO, 5.00%, 8/1/19 (Ambac) Los Angeles Community College District GO, Series 2007 A, (Election of 2001), 5.00%, 8/1/32 (NATL-RE/FGIC) Los Angeles Community Redevelopment Agency Parking System Rev., (Cinerama Dome Public Parking), 5.30%, 7/1/13 (ACA)(LOC: Wells Fargo Bank N.A.) Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/21 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/23 Los Angeles County Metropolitan Transportation Authority Sales Tax Rev., Series 2008 B, (Proposal A), 5.00%, 7/1/31 Los Angeles County Metropolitan Transportation Authority Sales Tax Rev., Series 2010 A, (General Union Station), 5.00%, 7/1/20 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.00%, 5/15/18 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Airports Rev., Series 2010 D, (Los Angeles International Airport), 5.00%, 5/15/24 Los Angeles Department of Water & Power Rev., Series 2008 A1, (Power System), 5.25%, 7/1/38 Los Angeles Department of Water & Power Rev., Series 2008 A2, (Power System), 5.25%, 7/1/32 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/13 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/14 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 4.00%, 7/1/16 Los Angeles Department of Water & Power Rev., Series 2011 A, (Power System), 5.00%, 7/1/18 Los Angeles Department of Water & Power Rev., Series 2012 C, 5.00%, 7/1/24 Los Angeles Department of Water & Power Rev., Series 2012 C, (Power System), 5.00%, 1/1/16 Los Angeles Harbor Department Rev., Series 2011 B, 5.00%, 8/1/24 Los Angeles Municipal Improvement Corp. Rev., Series 2012 C, 5.00%, 3/1/25 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District GO, Series 2003 F, (Election of 1997), 5.00%, 7/1/13, Prerefunded at 100% of Par (AGM)(2) Los Angeles Unified School District GO, Series 2006 F, (Election of 2004), 5.00%, 7/1/30 (FGIC) Los Angeles Unified School District GO, Series 2007 H, (Election of 2004), 5.00%, 7/1/32 (AGM) Los Angeles Unified School District GO, Series 2009 I, (Election of 2004), 5.00%, 7/1/29 Los Angeles Unified School District GO, Series 2010 KRY, 5.25%, 7/1/26 Los Angeles Unified School District GO, Series 2011 A1, 4.00%, 7/1/17 15 Principal Amount Value Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/18 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/24 Los Angeles Unified School District GO, Series 2011 A2, 5.00%, 7/1/21 Los Angeles Wastewater System Rev., Series 2009 A, 5.75%, 6/1/34 M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/13 (NATL-RE) M-S-R Public Power Agency Rev., Series 2007 K, (San Juan), 5.00%, 7/1/14 (NATL-RE) Metropolitan Water District of Southern California Rev., Series 2011 A2, VRDN, 0.26%, 3/7/13 Metropolitan Water District of Southern California Rev., Series 2011 A4, VRDN, 0.26%, 3/7/13 Metropolitan Water District of Southern California Rev., Series 2012 B2, VRDN, 0.46%, 3/7/13 Mount San Antonio Community College District GO, Series 2005 A, (Election of 2001), 0.00%, 8/1/16 (NATL-RE)(1) Mountain View COP, (Capital Projects), 5.25%, 8/1/18 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/17 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/21 Murrieta Valley Unified School District Public Financing Authority Special Tax Rev., Series 2006 A, 4.00%, 9/1/13 (AGC) Murrieta Valley Unified School District Public Financing Authority Special Tax Rev., Series 2006 A, 4.00%, 9/1/14 (AGC) Newport Beach Rev., Series 2009 A, (Hoag Memorial Hospital Presbyterian), 5.00%, 12/1/18 Newport Beach Rev., Series 2011 A, (Hoag Memorial Hospital Presbyterian), 6.00%, 12/1/40 Northern California Power Agency Rev., Series 2010 A, 4.00%, 7/1/14 Northern California Power Agency Rev., Series 2010 A, 5.00%, 7/1/16 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/19 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/20 Northern California Power Agency Rev., Series 2010 A, 5.00%, 8/1/21 Northern California Power Agency Rev., Series 2010 A, 5.25%, 8/1/22 Northern California Power Agency Rev., Series 2012 A, 5.00%, 7/1/26 Northern California Power Agency Rev., Series 2012 A, 5.00%, 7/1/27 Oakland Unified School District Alameda County GO, (Election of 2000), 5.00%, 8/1/15 (NATL-RE) Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.00%, 8/1/22 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 4.00%, 2/1/15 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/16 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/17 16 Principal Amount Value Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/18 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/25 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.45%, 9/2/15 Orange County Improvement Bond Act of 1915 Special Assessment Rev., (Newport Coast Phase IV Assessment District No. 01-1), 4.55%, 9/2/16 Orange County Sanitation District COP, Series 2007 B, 5.00%, 2/1/26 (AGM) Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 4.00%, 6/1/16 Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 5.00%, 6/1/23 Palomar Pomerado Health Care District COP, 5.25%, 11/1/21 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, 6.00%, 11/1/41 Palomar Pomerado Health GO, Series 2009 A, (Election of 2004), 0.00%, 8/1/38 (AGC)(1) Peralta Community College District GO, 5.00%, 8/1/17 Peralta Community College District GO, 5.00%, 8/1/22 Port of Oakland Rev., Series 2007 C, 5.00%, 11/1/16 (NATL-RE) Port of Oakland Rev., Series 2007 C, (Intermediate Lien) 5.00%, 11/1/17 (NATL-RE) Port of Oakland Rev., Series 2012 Q, (Senior Lien), 2.00%, 5/1/14 Porterville Public Financing Authority Sewer Rev., 5.625%, 10/1/36 Poway Unified School District Rev., (School Facilities Improvement), 0.00%, 8/1/41(1) Poway Unified School District Public Financing Authority Special Tax Rev., 5.00%, 9/15/19 (Ambac) Poway Unified School District Public Financing Authority Special Tax Rev., 5.00%, 9/15/20 (Ambac) Rancho Mirage Joint Powers Financing Authority Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/15 Rancho Mirage Joint Powers Financing Authority Rev., Series 2007 A, (Eisenhower Medical Center), 5.00%, 7/1/21 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.125%, 9/1/22 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.25%, 9/1/23 Rancho Santa Fe Community Services District Special Tax Rev., Series 2011 A, (Superior Lien), 5.375%, 9/1/24 Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/14 (Ambac) Riverside County COP, Series 2007 A, (Public Safety Communication), 5.00%, 11/1/15 (Ambac) Riverside County Palm Desert Financing Authority Rev., Series 2008 A, 5.00%, 5/1/14 17 Principal Amount Value Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.50%, 10/1/40 Riverside Public Financing Authority Lease Rev., Series 2012 A, 4.00%, 11/1/33 Sacramento City Financing Authority Lease Rev., Series 1993 A, 5.40%, 11/1/20 (Ambac) Sacramento City Financing Authority Rev., 5.00%, 12/1/16 (NATL-RE/FGIC) Sacramento County Airport System Rev., 5.00%, 7/1/20 Sacramento County Airport System Rev., 5.00%, 7/1/23 Sacramento County Airport System Rev., 5.00%, 7/1/24 Sacramento County Airport System Rev., Series 2009 B, 4.25%, 7/1/16 Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 A, 5.25%, 12/1/21 (NATL-RE/FGIC) Sacramento County Sanitation Districts Financing Authority Rev., Series 2007 B, VRN, 0.74%, 3/1/13 (NATL-RE/FGIC) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.70%, 7/1/17 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 1997 K, 5.25%, 7/1/24 (Ambac) Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/24 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/25 Sacramento Regional Transit District Rev., (Farebox Revenue), 3.00%, 3/1/15 Sacramento Regional Transit District Rev., (Farebox Revenue), 4.00%, 3/1/16 Sacramento Regional Transit District Rev., (Farebox Revenue), 4.00%, 3/1/17 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/18 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.25%, 8/1/18 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 5.50%, 8/1/19 San Bernardino Community College District GO, Series 2008 A, (Election of 2002), 6.25%, 8/1/33 San Bernardino Community College District GO, Series 2009 B, (Election of 2008), 0.00%, 8/1/34(1) San Buenaventura Community Memorial Health System Rev., 8.00%, 12/1/26 San Diego Convention Center Expansion Financing Authority Rev., Series 2012 A, 4.00%, 4/15/17 San Diego Convention Center Expansion Financing Authority Rev., Series 2012 A, 4.00%, 4/15/18 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/19 San Diego County Regional Airport Authority Rev., Series 2010 A, 5.00%, 7/1/34 San Diego County Regional Airport Authority Rev., Series 2013 A, 4.00%, 7/1/18 San Diego County Regional Airport Authority Rev., Series 2013 A, 4.00%, 7/1/19 San Diego County Regional Transportation Commission Rev., Series 2012 A, 5.00%, 4/1/21 San Diego County Water Authority Rev., Series 2011 S1, (Subordinate Lien), 5.00%, 7/1/16 San Diego Public Facilities Financing Authority Rev., Series 2009 A, 5.00%, 8/1/21 18 Principal Amount Value San Diego Public Facilities Financing Authority Rev., Series 2009 B, 5.00%, 5/15/22 San Diego Public Facilities Financing Authority Tax Allocation Rev., Series 2007 B, (Southcrest and Central Imperial Redevelopment), 5.125%, 10/1/22 (Radian) San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/21 San Diego Public Facilities Financing Authority Water Rev., Series 2012 A, 5.00%, 8/1/24 San Diego Public Facilities Financing Sewer Authority Rev., Series 2010 A, 5.25%, 5/15/24 San Diego Unified School District GO, Series 2012 E, 0.00%, 7/1/42(1) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/24 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/25 San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/26 San Francisco City and County Airports Commission Rev., (San Francisco International Airport), 5.00%, 5/1/26 San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/17 (AGC) San Francisco City and County Airports Commission Rev., Series 2008-34D, (San Francisco International Airport), 5.00%, 5/1/18 (AGC) San Francisco City and County Airports Commission Rev., Series 2009 D, (San Francisco International Airport), 4.00%, 5/1/24 San Francisco City and County Airports Commission Rev., Series 2009 E, (San Francisco International Airport), 5.25%, 5/1/23 San Francisco City and County Airports Commission Rev., Series 2010 C, (San Francisco International Airport), (Governmental Purpose), 5.00%, 5/1/19 San Francisco City and County Airports Commission Rev., Series 2011 D, (San Francisco International Airport), 5.00%, 5/1/24 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/17 San Francisco City and County COP, Series 2009 A, (Multiple Capital Improvement Projects), 5.00%, 4/1/29 San Francisco City and County COP, Series 2010 A, 5.00%, 10/1/19 San Francisco City and County COP, Series 2011 B, 4.00%, 9/1/14 San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 10/1/21 San Francisco City and County Public Utilities Water Commission Rev., Series 2010 A, 5.00%, 11/1/28 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/15 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/16 19 Principal Amount Value San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.00%, 8/1/17 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 5.50%, 8/1/18 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/19 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 6.00%, 8/1/20 San Mateo County Transportation District Sales Tax Rev., Series 1993 A, 5.25%, 6/1/18 (NATL-RE) San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 5.875%, 9/1/32 San Mateo Union High School District GO, 0.00%, 2/15/15(1) San Ramon Valley Unified School District GO, (Election of 2002), 5.00%, 8/1/16, Prerefunded at 100% of Par (NATL-RE)(2) Santa Ana Community Redevelopment Agency Tax Allocation Rev., Series 2003 B, (South Main Street Redevelopment), 5.00%, 9/1/13 (NATL-RE/FGIC) Santa Barbara County COP, 5.375%, 10/1/17 (Ambac) Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 4.00%, 2/1/16 Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 4.00%, 2/1/17 Santa Clara County Financing Authority Lease Rev., Series 2012 A, (Capital Projects), 5.00%, 2/1/18 Santa Clara Electric Rev., Series 2011 A, 5.00%, 7/1/30 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 B, 5.00%, 4/1/18 Santa Clara Valley Transportation Authority Sales Tax Rev., Series 2010 B, 5.00%, 4/1/20 Santa Fe Springs Community Development Commission Tax Allocation Rev., 5.375%, 9/1/16 (NATL-RE) Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.00%, 7/1/42 Santa Monica Redevelopment Agency Tax Allocation, (Earthquake Recovery Redevelopment), 5.875%, 7/1/42 Santa Monica-Malibu Unified School District GO, 5.25%, 8/1/13 Shasta Lake Public Finance Authority Rev., 4.50%, 4/1/15 Shasta Lake Public Finance Authority Rev., 5.00%, 4/1/19 Shasta Lake Public Finance Authority Rev., 5.00%, 4/1/22 Solano County COP, 5.00%, 11/1/13 (NATL-RE) South Orange County Public Financing Authority Rev., (Juvenile Justice Center), 4.25%, 6/1/17 South Orange County Public Financing Authority Rev., (Juvenile Justice Center), 4.50%, 6/1/18 20 Principal Amount Value South Placer Wastewater Authority Rev., Series 2011 D, VRDN, 0.94%, 3/7/13 South Tahoe Joint Powers Financing Authority Rev., Series 2005 A, (Redevelopment Project Area No. 1), 5.00%, 10/1/19 (Ambac) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22 Southern California Public Power Authority Rev., Series 2008 B, (Southern Transmission), 6.00%, 7/1/27 Southern California Public Power Authority Rev., Series 2011 A, (Southern Transmission), 5.00%, 7/1/21 Southern California Public Power Authority Rev., Series 2012 A, 4.00%, 7/1/16 Southern California Public Power Authority Rev., Series 2012 A, 5.00%, 7/1/17 Southern California Public Power Authority Rev., Series 2012 A, 5.00%, 7/1/18 Tobacco Securitization Authority of Southern California Settlement Rev., Series 2006 A1, 5.00%, 6/1/37 Tri-Dam Power Authority Rev., 4.00%, 11/1/14 Tri-Dam Power Authority Rev., 4.00%, 5/1/15 Tri-Dam Power Authority Rev., 4.00%, 11/1/15 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.625%, 1/1/29 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/15 Turlock Health Facility COP, (Emanuel Medical Center, Inc.), 5.50%, 10/15/16 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.11%, 3/1/13 (LOC: Bank of America N.A.) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM) University of California Regents Medical Center Pooled Rev., Series 2008 D, 5.00%, 5/15/27 University of California Rev., Series 2005 B, 5.00%, 5/15/13, Prerefunded at 101% of Par (AGM)(2) University of California Rev., Series 2009 Q, 5.25%, 5/15/23 University of California Rev., Series 2010 S, 5.00%, 5/15/20 University of California Rev., Series 2010 S, 5.00%, 5/15/40 Val Verde Unified School District COP, 5.00%, 1/1/14 (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) Val Verde Unified School District COP, 5.25%, 1/1/15, Prerefunded at 100% of Par (FGIC)(2) 21 Principal Amount Value Ventura County Public Financing Authority Rev., Series 2013 A, 5.00%, 11/1/43(3) West Contra Costa Unified School District GO, 5.00%, 8/1/32 West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/18 (XLCA) West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/19 (XLCA) West Sacramento Financing Authority Special Tax Rev., Series 2006 A, 5.00%, 9/1/20 (XLCA) Westlands Water District Rev., Series 2012 A, 5.00%, 9/1/30 (AGM) Yosemite Community College District GO, Series 2010 D, (Election of 2004), 0.00%, 8/1/38(1) GUAM — 0.2% Guam Government GO, Series 2009 A, 6.00%, 11/15/19 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/19 (AGM) PUERTO RICO — 2.2% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/17 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.00%, 7/1/19 Puerto Rico Electric Power Authority Rev., Series 2002 KK, 5.25%, 7/1/13 (AGM) Puerto Rico Electric Power Authority Rev., Series 2002 KK, 5.50%, 7/1/14 (AGM) Puerto Rico Electric Power Authority Rev., Series 2010 ZZ, 5.25%, 7/1/22 Puerto Rico GO, Series 2001 A, (Public Improvement), 5.50%, 7/1/17 (XLCA) Puerto Rico GO, Series 2012 A, (Public Improvement), 5.00%, 7/1/41 Puerto Rico Government Development Bank Rev., 4.75%, 12/1/15 (NATL-RE) Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/14 Puerto Rico Government Development Bank Rev., Series 2006 B, (Senior Notes), 5.00%, 12/1/15 Puerto Rico Public Buildings Authority Rev., Series 2007 M2, (Government Facilities), VRDN, 5.50%, 7/1/17 (Ambac) Puerto Rico Sales Tax Financing Corp. Rev., Series 2011 A1, 0.00%, 8/1/41(1) U.S. VIRGIN ISLANDS — 0.2% Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.00%, 10/1/14 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/15 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/16 Virgin Islands Public Finance Authority Rev., Series 2004 A, (Virgin Islands Matching Fund Loan Note and Senior Lien), 5.25%, 10/1/20 TOTAL INVESTMENT SECURITIES — 99.7% (Cost $1,199,506,758) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% 22 Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 30-Year Bonds June 2013 Notes to Schedule of Investments ABAG Association of Bay Area Governments ACA American Capital Access AGC Assured Guaranty Corporation AGM Assured Guaranty Municipal Corporation Ambac American Municipal Bond Assurance Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company FSA Financial Security Assurance, Inc. GO General Obligation LOC Letter of Credit M-S-R Modesto, Stockton, Redding NATL-RE National Public Finance Guarantee Corporation — Reinsured NCROC Northern California Retired Offices Community Radian Radian Asset Assurance, Inc. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Capital appreciation bond. These securities are issued with a zero-coupon and may become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Escrowed to maturity in U.S. government securities or state and local government securities. When-issued security. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $1,062,765. See Notes to Financial Statements. 23 Statement of Assets and Liabilities FEBRUARY 28, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $1,199,506,758) Cash Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Undistributed net realized gain Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $127,394,195 A Class $44,805,071 3,723,285 $12.03* C Class $20,188,755 *Maximum offering price $12.60 (net asset value divided by 0.955). See Notes to Financial Statements. 24 Statement of Operations FOR THE SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 25 Statement of Changes in Net Assets SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) AND YEAR ENDED AUGUST 31, 2012 Increase (Decrease) in Net Assets February 28, 2013 August 31, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) C Class ) ) From net realized gains: Investor Class ) — Institutional Class ) — A Class ) — C Class ) — Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) ) See Notes to Financial Statements. 26 Notes to Financial Statements FEBRUARY 28, 2013 (UNAUDITED) 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California Intermediate-Term Tax-Free Bond Fund (the fund) is one fund in a series issued by the trust. The fund is diversified as defined under the 1940 Act. The fund’s investment objectives are to seek safety of principal and high current income that is exempt from federal and California income taxes. The fund pursues its objectives by investing primarily in investment-grade debt securities issued by cities, counties and other municipalities in California and U.S. territories with interest payments exempt from federal and California income taxes. The fund offers the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 27 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1625% to 0.2800%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended February 28, 2013 was 0.46% for the Investor Class, A Class and C Class and 0.26% for the Institutional Class. 28 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended February 28, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended February 28, 2013 were $325,046,537 and $194,217,168, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended February 28, 2013 Year ended August 31, 2012 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 29 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased interest rate risk derivative instruments during the last two months of the period. The interest rate risk derivative instruments at period end as disclosed on the fund’s Schedule of Investments are indicative of the fund’s typical volume during that time. The value of interest rate risk derivative instruments as of February 28, 2013, is disclosed on the Statement of Assets and Liabilities as an asset of $39,007 in receivable for variation margin on futures contracts.* For the six months ended February 28, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $30,016 in net realized gain (loss) on futures contract transactions and $(33,903) in change in net unrealized appreciation (depreciation) on futures contracts. *Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. 30 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. 31 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class —(4) 1.87% 0.47%(5) 2.51%(5) 16% — 8.06% 0.47% 3.04% 55% — 2.27% 0.48% 3.57% 49% — 9.26% 0.48% 3.70% 11% — 4.32% 0.49% 4.07% 36% — 4.42% 0.49% 3.96% 41% Institutional Class —(4) 1.97% 0.27%(5) 2.71%(5) 16% — 8.28% 0.27% 3.24% 55% — 2.39% 0.28% 3.77% 49% — 5.50% 0.28%(5) 3.76%(5) 11%(7) A Class —(4) 1.75% 0.72%(5) 2.26%(5) 16% — 7.79% 0.72% 2.79% 55% — 1.93% 0.73% 3.32% 49% — 5.27% 0.73%(5) 3.37%(5) 11%(7) 32 For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Distributions From: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Net Investment Income Net Realized Gains Total Distributions Net Asset Value, End of Period Total Return(1) Operating Expenses Net Investment Income (Loss) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class —(4) 1.37% 1.47%(5) 1.51%(5) 16% — 6.99% 1.47% 2.04% 55% — 1.27% 1.48% 2.57% 49% — 4.87% 1.48%(5) 2.65%(5) 11%(7) Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended February 28, 2013 (unaudited). Computed using average shares outstanding throughout the period. Per-share amount was less than $0.005. Annualized. March 1, 2010 (commencement of sale) through August 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2010. See Notes to Financial Statements. 33 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 34 Notes 35 Notes 36 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-779361304 SEMIANNUAL REPORT FEBRUARY 28, 2013 California High-Yield Municipal Fund Table of Contents President’s Letter 2 Performance 3 Fund Characteristics 4 Shareholder Fee Example 5 Schedule of Investments 7 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Notes to Financial Statements 21 Financial Highlights 26 Additional Information 28 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments® or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President’s Letter Jonathan Thomas Dear Investor: Thank you for reviewing our semiannual report for the six months ended February 28, 2013. This report offers a macroeconomic and financial market overview of the period (below), followed by fund performance, a schedule of fund investments, and other financial information. For additional, updated information on fund performance, key factors that affected asset returns, and other insights regarding the investment markets, we encourage you to visit our website, americancentury.com. Also, the next annual report will provide additional perspective from our portfolio management team. “Risk-On” Rebound After Second-Quarter Slump in 2012 Capital market performance from August 31, 2012 to February 28, 2013 reflected rebounds in investor sentiment and riskier asset returns since the second quarter of last year. Second-quarter concerns about the European financial system and slowing global economic growth translated to further aggressive monetary intervention by major central banks, including the U.S. Federal Reserve (the Fed), the European Central Bank, and the Bank of Japan. Aggressive monetary policy, which included a third round of bond buying (“quantitative easing”) by the Fed (“QE3”) and extensions of other easing measures, helped trigger increased optimism about the global financial and economic outlook. This encouraged investors to take more risk and reach for yield, boosting the performance of stocks and high-yield bonds over government bonds. The risk-on rebound was especially notable in non-U.S. equity markets—the MSCI EAFE Index (a popular non-U.S. stock benchmark) returned 14.41% for the six-month period, compared with 8.95% for the S&P 500 Index, representing the U.S. stock market. High-yield U.S. bond benchmarks also posted gains, while U.S. and global treasury indices generally retreated. In this environment, municipal bonds generally outperformed the broader U.S. bond market—the Barclays Municipal Bond Index gained 2.01% compared with 0.15% for the Barclays U.S. Aggregate Bond Index. The U.S. and global economies are showing signs of improvement this year, but we still expect the U.S. recovery to be subpar, hampered by high unemployment and lingering fiscal concerns. Inflation expectations and rising interest rates are also potential wild cards. Under these conditions, we continue to believe in a disciplined, diversified, long-term investment approach, using professionally managed stock and bond portfolios for meeting financial goals. We appreciate your continued trust in us in this challenging environment. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Performance Total Returns as of February 28, 2013 Average Annual Returns Ticker Symbol 6 months(1) 1 year 5 years 10 years Since Inception Inception Date Investor Class BCHYX 3.34% 8.14% 7.20% 5.47% 6.14% 12/30/86 Barclays Municipal Bond Index — 2.01% 5.00% 6.79% 5.05% 6.46%(2) — Institutional Class BCHIX 3.44% 8.35% — — 8.61% 3/1/10 A Class No sales charge* With sales charge* CAYAX 3.21% -1.46% 7.87% 2.98% 6.94% 5.95% 5.21% 4.72% 5.31% 4.83% 1/31/03 C Class No sales charge* With sales charge* CAYCX 2.83% 1.83% 7.07% 7.07% 6.14% 6.14% 4.44% 4.44% 4.55% 4.55% 1/31/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge and may be subject to a maximum CDSC of 1.00%. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Total returns for periods less than one year are not annualized. Since 12/31/86, the date nearest the Investor Class’s inception for which data are available. Total Annual Fund Operating Expenses Investor Class Institutional Class A Class C Class 0.50% 0.30% 0.75% 1.50% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. In addition, the lower-rated securities in which the fund invests are subject to greater liquidity risk and credit risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the index are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the index do not. 3 Fund Characteristics FEBRUARY 28, 2013 Portfolio at a Glance Weighted Average Maturity 18.9 years Average Duration (Modified) 6.0 years Top Five Sectors % of fund investments Land Based 17% General Obligation (GO) 15% Transportation Revenue 8% Hospital Revenue 8% Certificates of Participation (COPs)/Leases 7% Types of Investments in Portfolio % of net assets Municipal Securities 96.9% Other Assets and Liabilities 3.1% 4 Shareholder Fee Example Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from September 1, 2012 to February 28, 2013. Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 5 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 9/1/12 Ending Account Value 2/28/13 Expenses Paid During Period(1) 9/1/12 - 2/28/13 Annualized Expense Ratio(1) Actual Investor Class 0.50% Institutional Class 0.30% A Class 0.75% C Class 1.50% Hypothetical Investor Class 0.50% Institutional Class 0.30% A Class 0.75% C Class 1.50% (1) Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 181, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. 6 Schedule of Investments FEBRUARY 28, 2013 (UNAUDITED) Principal Amount Value Municipal Securities — 96.9% CALIFORNIA — 90.3% ABAG Finance Authority for Nonprofit Corps. Rev., (899 Charleston LLC), VRDN, 0.15%, 3/1/13 (LOC: Bank of America N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., (Jackson Laboratory), 5.00%, 7/1/37 ABAG Finance Authority for Nonprofit Corps. Rev., (Oshman Family Jewish Community), VRDN, 0.13%, 3/1/13 (LOC: LaSalle Bank N.A.) ABAG Finance Authority for Nonprofit Corps. Rev., Series 2012 C1, (Episcopal Senior Communities), 3.00%, 7/1/19 ABAG Finance Authority for Nonprofit Corps. Rev., Series 2012 C2, (Episcopal Senior Communities), 2.50%, 7/1/19 ABC Unified School District GO, Series 2000 B, 0.00%, 8/1/21 (NATL-RE/FGIC)(1) Adelanto Public Utility Authority Rev., Series 2009 A, (Utility System), 6.75%, 7/1/39 Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/26 Alameda Corridor Transportation Authority Rev., Series 2013 A, 5.00%, 10/1/29 (AGM) Alhambra Rev., Series 2010 A, (Atherton Baptist Homes), 7.50%, 1/1/30 Bay Area Toll Authority Toll Bridge Rev., (San Francisco Bay Area), 5.00%, 4/1/24 Bay Area Toll Authority Toll Bridge Rev., Series 2007 A1, (San Francisco Bay Area), VRDN, 0.81%, 3/7/13 Bay Area Toll Authority Toll Bridge Rev., Series 2008 G1, (San Francisco Bay Area), VRDN, 1.21%, 3/7/13 Bay Area Toll Authority Toll Bridge Rev., Series 2012 F1, (San Francisco Bay Area), 5.00%, 4/1/31 Bay Area Water Supply & Conservation Agency Rev., Series 2013 A, 5.00%, 10/1/34 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2004 D, 5.80%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 B, 5.40%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/29 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/35 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2006 A, (Improvement Area No. 19C), 5.35%, 9/1/36 Beaumont Financing Authority Local Agency Special Tax Rev., Series 2008 A, (Improvement Area No. 19C), 6.875%, 9/1/36 Beaumont Unified School District GO, Series 2011 C, (Election of 2008), 0.00%, 8/1/40 (AGM)(1) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/21 (AGM)(1) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/22 (AGM)(1) Berryessa Union School District GO, Series 2000 A, 0.00%, 8/1/23 (AGM)(1) California Department of Water Resources Rev., Series 2008 AE (Central Valley), 5.00%, 12/1/23 7 Principal Amount Value California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/22 California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21(2) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL-RE/FGIC) California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/18 California Economic Recovery GO, Series 2009 A, 5.00%, 7/1/20 California Educational Facilities Authority Rev., (Chapman University), 5.00%, 4/1/31 California Educational Facilities Authority Rev., (Pepperdine University), 5.00%, 9/1/33 California Educational Facilities Authority Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24 California GO, 5.25%, 2/1/30 California GO, 6.00%, 4/1/38 California GO, Series 2004 A1, (Kindergarten), VRDN, 0.07%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 A5, (Kindergarten), VRDN, 0.08%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2004 B3, (Kindergarten), VRDN, 0.09%, 3/1/13 (LOC: Citibank N.A.) California GO, Series 2005 B7, VRDN, 0.08%, 3/1/13 (LOC: JPMorgan Chase Bank N.A.) California GO, Series 2012 B, VRN, 1.01%, 3/7/13 California GO, Series 2012 B, VRN, 1.11%, 3/7/13 California GO, Series 2012 B, VRN, 1.26%, 3/7/13 California Health Facilities Financing Authority Rev., Series 2008 A, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 A, (Scripps Health), 5.50%, 10/1/20 California Health Facilities Financing Authority Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/16 California Health Facilities Financing Authority Rev., Series 2008 B, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Lucile Salter Packard Children’s Hospital), VRDN, 1.45%, 3/15/17 California Health Facilities Financing Authority Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33 California Health Facilities Financing Authority Rev., Series 2008 G, (Catholic Healthcare West), 5.50%, 7/1/25 California Health Facilities Financing Authority Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39 California Health Facilities Financing Authority Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38 California Health Facilities Financing Authority Rev., Series 2011 D, (Sutter Health), 5.00%, 8/15/35 California Health Facilities Financing Authority Rev., Series 2012 A, (Children’s Hospital of Los Angeles), 5.00%, 11/15/34 California Health Facilities Financing Authority Rev., Series 2012 A, (City of Hope), 5.00%, 11/15/39 8 Principal Amount Value California Health Facilities Financing Authority Rev., Series 2012 A, (Stanford Hospital & Clinics), 5.00%, 8/15/51 California Health Facilities Financing Authority Rev., Series 2012 B, (Children’s Hospital of Los Angeles), VRDN, 1.91%, 3/7/13 California Health Facilities Financing Authority Rev., Series 2013 A, (Adventist Health System/West Obligated Group), 4.00%, 3/1/27 California Infrastructure & Economic Development Bank Rev., Series 2008 B, (Los Angeles County Museum of Natural History Foundation), VRDN, 0.08%, 3/1/13 (LOC: Wells Fargo Bank N.A.) California Infrastructure & Economic Development Bank Rev., Series 2011 A, (J. David Gladstone Institutes), 5.25%, 10/1/34 California Infrastructure & Economic Development Bank Rev., Series 2012 B1, (J. Paul Getty Trust), VRDN, 0.41%, 3/7/13 California Mobilehome Park Financing Authority Rev., Series 2001 B, (Rancho Vallecitos - San Marcos), 6.75%, 11/15/36 California Mobilehome Park Financing Authority Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36 California Mobilehome Park Financing Authority Rev., Series 2006 B, (Union City Tropics), 5.50%, 12/15/41 California Municipal Finance Authority Rev., (Biola University), 5.875%, 10/1/34 California Municipal Finance Authority Rev., (Emerson College), 6.00%, 1/1/42 California Municipal Finance Authority Rev., Series 2011 B, (Azusa Pacific University), 8.00%, 4/1/41 California Pollution Control Financing Authority Rev., 5.00%, 11/21/45 California Pollution Control Financing Authority Rev., (Pacific Gas and Electric Company), VRDN, 0.08%, 3/1/13 (LOC: JPMorgan Chase Bank N.A.) California Public Works Board Lease Rev., Series 1993 D, (Department of Corrections), 5.25%, 6/1/15 (AGM) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30 California Public Works Board Lease Rev., Series 2010 A1, (Various Capital Projects), 6.00%, 3/1/35 California Public Works Board Lease Rev., Series 2011 C, (State Prisons), 5.75%, 10/1/31 California Public Works Board Lease Rev., Series 2011 D, (Judicial Council Projects), 5.00%, 12/1/31 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/25 California Public Works Board Lease Rev., Series 2012 A, (Various Capital Projects), 5.00%, 4/1/37 California Public Works Board Lease Rev., Series 2012 G, (Various Capital Projects), 5.00%, 11/1/37 California State University Systemwide Rev., Series 2005 C, (Systemwide Financing Program), 5.00%, 11/1/30 (NATL-RE) California Statewide Communities Development Authority Rev., (Cottage Health Obligation Group), 5.25%, 11/1/30 9 Principal Amount Value California Statewide Communities Development Authority Rev., (Episcopal Communities and Services), 5.00%, 5/15/42 California Statewide Communities Development Authority Rev., (Lancer Educational Student Housing), 5.625%, 6/1/33 California Statewide Communities Development Authority Rev., (North Peninsula Jewish Community Center), VRDN, 0.13%, 3/1/13 (LOC: Bank of America N.A.) California Statewide Communities Development Authority Rev., (Southern California Presbyterian Homes), 7.25%, 11/15/41 California Statewide Communities Development Authority Rev., (University of California Irvine), 5.375%, 5/15/38 California Statewide Communities Development Authority Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31 California Statewide Communities Development Authority Rev., Series 2002 C, (Kaiser Permanente), VRDN, 5.00%, 11/1/17 California Statewide Communities Development Authority Rev., Series 2004 D, (Sutter Health), 5.05%, 8/15/38 (AGM) California Statewide Communities Development Authority Rev., Series 2007 A, (California Baptist University), 5.50%, 11/1/38 California Statewide Communities Development Authority Rev., Series 2012 A, (Kaiser Permanente), 5.00%, 4/1/42 California Statewide Communities Development Authority Rev., Series 2013 A, (American Baptist Homes of the West), 5.00%, 10/1/43 Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 90-2), 6.00%, 9/1/33 Carson Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Project Area No. 1), 7.00%, 10/1/36 Chula Vista Community Facilities District No. 06-1 Area A Special Tax Rev., (Eastlake Woods), 6.20%, 9/1/33 Chula Vista Industrial Development Rev., Series 2004 D, (San Diego Gas), 5.875%, 1/1/34 Chula Vista Rev., Series 2006 A, (San Diego Gas and Electric), 1.65%, 7/1/18 Clovis Public Financing Authority Lease Rev., (Corporate Yard), 5.375%, 3/1/20 (Ambac) Corcoran COP, 8.75%, 6/1/16(3) Duarte Unified School District GO, Series 1999 B, 0.00%, 11/1/23 (AGM)(1) Eastern Municipal Water District Water and Sewer COP, Series 2008 H, 5.00%, 7/1/33 El Camino Community College District GO, Series 2012 C, (Election of 2002), 0.00%, 8/1/33(1) El Dorado County Community Facilities District No. 2001-1 Special Tax Rev., (Promontory Specific), 6.30%, 9/1/31 Escondido Joint Powers Financing Authority Rev., (Water Systems Financing), 5.00%, 9/1/31 Foothill-De Anza Community College District GO, 0.00%, 8/1/21 (NATL-RE)(1) Foothill/Eastern Transportation Corridor Agency Toll Road Rev., 5.875%, 1/15/27(1) 10 Principal Amount Value Fullerton Unified School District Special Tax Rev., (Community Facilities District No. 2001-1), 6.375%, 9/1/31 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 4.50%, 6/1/27 Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47 Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/30 Hesperia Public Financing Authority Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/32 (XLCA) Hesperia Public Financing Authority Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/37 (XLCA) Independent Cities Finance Authority Mobile Home Park Rev., (Rancho Feliz and Las Casitasde Sonoma), 5.00%, 10/15/47 Independent Cities Finance Authority Mobile Home Park Rev., Series 2011 A, (Castle Mobile Estates), 6.75%, 8/15/46 Independent Cities Finance Authority Mobile Home Park Rev., Series 2012 A, (Augusta Communities), 5.00%, 5/15/39 Independent Cities Lease Finance Authority Rev., Series 2004 A, (Morgan Hill - Hacienda Valley Mobile Estates), 5.90%, 11/15/34 Independent Cities Lease Finance Authority Rev., Series 2006 B, (San Juan Mobile Estates), 5.55%, 5/15/31 Independent Cities Lease Finance Authority Rev., Series 2006 B, (San Juan Mobile Estates), 5.85%, 5/15/41 Independent Cities Lease Finance Authority Rev., Series 2007 A, (Santa Rosa Leisure Mobilehome Park), 5.70%, 11/15/47 Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 5.00%, 9/2/24 Irvine Improvement Bond Act of 1915 Special Assessment Rev., (Assessment District No. 12-1), 5.00%, 9/2/26 Irvine Ranch Water District Special Assessment, Series 2009 B, VRDN, 0.12%, 3/1/13 (LOC: Bank of America N.A.) Irvine Unified School District Special Tax Rev., (Community Facilities District No 06-1), 6.70%, 9/1/35 Jurupa Community Services District Special Tax Rev., Series 2008 A, (Community Facilities District No. 25), 8.875%, 9/1/38 Jurupa Community Services District Special Tax Rev., Series 2013 A, (Community Facilities District No. 31), 5.00%, 9/1/37(4) Jurupa Community Services District Special Tax Rev., Series 2013 A, (Community Facilities District No. 31), 5.00%, 9/1/42(4) Kern High School District GO, 5.00%, 8/1/25(4) Lake Elsinore Unified School District Special Tax Rev., (Community Facilities District No. 2005-1, Improvement Area A), 5.40%, 9/1/35 Lincoln Community Facilities District No. 2003-1 Special Tax Rev., (Lincoln Crossing), 6.00%, 9/1/13, Prerefunded at 102% of Par(5) 11 Principal Amount Value Long Beach Bond Finance Authority Rev., Series 2007 A, 5.50%, 11/15/37 Los Alamitos Unified School District COP, (Capital Projects), 0.00%, 8/1/42(1) Los Angeles Community College District GO, Series 2008 F1, (Election of 2003), 5.00%, 8/1/27 Los Angeles Community Facilities District No. 3 Special Tax Rev., (Cascades Business Park & Golf Course), 6.40%, 9/1/22 Los Angeles County COP, (Disney Concert Hall), 5.00%, 3/1/23 Los Angeles County Public Works Financing Authority Rev., (Multiple Capital Projects II), 5.00%, 8/1/42 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/25 Los Angeles Department of Airports Rev., Series 2010 A, (Los Angeles International Airport), 5.00%, 5/15/40 Los Angeles Department of Water & Power Waterworks Rev., Series 2012 B, 5.00%, 7/1/43 Los Angeles Municipal Improvement Corp. Lease Rev., Series 2012 B, 5.00%, 3/1/42 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/29 Los Angeles Unified School District COP, Series 2012 B, (Headquarters Building Project), 5.00%, 10/1/31 Los Angeles Unified School District GO, Series 2011 A1, 5.00%, 7/1/24 Los Angeles Wastewater System Rev., Series 2012 B, 5.00%, 6/1/32 Milpitas Improvement Bond Act of 1915 Special Assessment Rev., Series 1996 A, (Local Improvement District No. 18), 6.75%, 9/2/16 Modesto Irrigation District COP, Series 2009 A, (Capital Improvements), 6.00%, 10/1/39 Montebello Community Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Montebello Hills Redevelopment), 8.10%, 3/1/27 Moorpark Mobile Home Park Rev., Series 2011 A, (Villa Delaware Arroyo), 6.50%, 5/15/41 Moreno Valley Unified School District Special Tax Rev., (Community Facilities District No. 2002-1), 6.20%, 9/1/32 Murrieta Community Facilities District No. 2002-2 Special Tax Rev., Series 2004 A, (The Oaks Improvement Area), 6.00%, 9/1/34 Murrieta Public Financing Authority Special Tax Rev., 5.00%, 9/1/31 Northern California Power Agency Rev., Series 2012 A, (Hydroelectric Project No. 1), 5.00%, 7/1/31 Oakland Redevelopment Agency Rev., 5.00%, 9/1/36 (Ambac) Oakland Unified School District Alameda County GO, Series 2009 A, (Election of 2006), 6.125%, 8/1/29 Oakland Unified School District Alameda County GO, Series 2012 A, (Election of 2006), 5.50%, 8/1/32 Oakland-Alameda County Coliseum Authority Lease Rev., Series 2012 A, 5.00%, 2/1/25 Oceanside Community Development Commission Tax Allocation Rev., (Downtown Redevelopment), 5.70%, 9/1/25 Oceanside Community Facilities District No. 2001-1 Special Tax Rev., Series 2002 A, (Morrow Hills Development), 6.20%, 9/1/32 12 Principal Amount Value Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Oxnard School District GO, Series 2001 A, 5.75%, 8/1/30 (NATL-RE) Palm Springs Financing Authority Lease Rev., Series 2012 B, (Downtown Revitalization Project), 5.00%, 6/1/35 Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Perris Public Financing Authority Special Tax Rev., Series 2003 A, 6.25%, 9/1/33 Perris Public Financing Authority Special Tax Rev., Series 2004 A, 6.125%, 9/1/34 Perris Public Financing Authority Special Tax Rev., Series 2008 A, (Community Facilities District No. 2005-4), 6.60%, 9/1/38 Pleasant Valley School District/Ventura County GO, Series 2002 A, 5.85%, 8/1/31 (NATL-RE) Poway Unified School District Public Financing Authority Rev., 7.875%, 9/15/39 Poway Unified School District Special Tax Rev., (Community Facilities District No. 6-4S), 5.00%, 9/1/33 Poway Unified School District Special Tax Rev., (Community Facilities District No. 6-4S), 5.00%, 9/1/36 Redwood City Redevelopment Agency Tax Allocation Rev., Series 2003 A, (Redevelopment Project Area 2), 0.00%, 7/15/28 (Ambac)(1) Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 04-2-Lake Hills Crest), 5.00%, 9/1/30 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 04-2-Lake Hills Crest), 5.00%, 9/1/35 Riverside County Community Facilities Districts Special Tax Rev., (Tax No. 05-8 Scott Road), 5.00%, 9/1/42 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.25%, 10/1/30 Riverside Unified School District Special Tax Rev., (Community Facilities District No. 13, Improvement Area 1), 5.375%, 9/1/34 Riverside Unified School District Special Tax Rev., Series 2005 A, (Community Facilities School District No. 15, Improvement Area 2), 5.25%, 9/1/30 Romoland School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area 1), 5.40%, 9/1/36 Roseville Community Facilities District No. 1 Special Tax Rev., (The Fountains), 6.125%, 9/1/38 Roseville Finance Authority Electric System Rev., 5.00%, 2/1/37 Sacramento Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 6.00%, 7/1/35 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/31 Sacramento Municipal Utility District Electric Rev., Series 2012 Y, 5.00%, 8/15/33 Sacramento Regional Transit District Rev., (Farebox Revenue), 5.00%, 3/1/42 Sacramento Special Tax Rev. (North Natomas Community Facilities District No. 1), 6.30%, 9/1/26 San Buenaventura City COP, (Wastewater Revenue), 5.00%, 3/1/14, Prerefunded at 100% of Par (NATL-RE)(5) 13 Principal Amount Value San Buenaventura Rev., (Community Memorial Health System), 7.50%, 12/1/41 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/24 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/25 San Diego County Regional Airport Authority Rev., Series 2013 A, 5.00%, 7/1/26 San Diego County Water Authority Rev., 5.00%, 5/1/33(4) San Diego County Water Authority Rev., 5.00%, 5/1/34(4) San Diego Public Facilities Financing Authority Lease Rev., Series 2012 A, (Capital Improvement Projects), 5.00%, 4/15/37 San Diego Redevelopment Agency Tax Allocation Rev., Series 2009 A, (North Park Redevelopment), 7.00%, 11/1/39 San Diego Unified School District GO, Series 2012 E, (Election of 2008), 0.00%, 7/1/49(1) San Francisco Bay Area Rapid Transit District Rev., Series 2012 A, 5.00%, 7/1/36 San Francisco City and County Airports Commission Rev., Series 2008 34D, (San Francisco International Airport), 5.25%, 5/1/26 San Francisco City and County Airports Commission Rev., Series 2011 D, 5.00%, 5/1/31 San Francisco City and County Redevelopment Agency Lease Rev., (George R. Mascone), 0.00%, 7/1/13(1) San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 C, (Mission Bay South Redevelopment), 6.75%, 8/1/41 San Francisco City and County Redevelopment Financing Authority Tax Allocation Rev., Series 2011 D, (Mission Bay South Redevelopment), 7.00%, 8/1/41 San Joaquin Hills Transportation Corridor Agency Rev., Series 1997 A, 0.00%, 1/15/25 (NATL-RE)(1) San Joaquin Hills Transportation Corridor Agency Rev., Series 1997 A, 0.00%, 1/15/31 (NATL-RE)(1) San Joaquin Hills Transportation Corridor Agency Rev., Series 1997 A, 0.00%, 1/15/32 (NATL-RE)(1) San Jose Airport Rev., Series 2011 A2, 5.25%, 3/1/34 San Marcos Public Facilities Authority Special Tax Rev., Series 2012 D, 5.00%, 9/1/32 San Marcos Public Facilities Authority Special Tax Rev., Series 2012 D, 5.00%, 9/1/36 San Mateo Special Tax Rev., (Community Facilities District No. 2008-1-Bay Meadows), 6.00%, 9/1/42 Santa Barbara County Water COP, 5.50%, 9/1/22 (Ambac) Santa Barbara Secondary High School District GO, Series 2011 A, (Election of 2010), 0.00%, 8/1/36(6) Santa Barbara Secondary High School District GO, Series 2011 A, (Election of 2010), 0.00%, 8/1/40(6) 14 Principal Amount Value Santa Cruz County Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Live Oak/Soquel Community Improvement), 7.00%, 9/1/36 Santa Margarita Water District Special Tax Rev., Series 2011 B, (Community Facilities District No. 99-1), 5.875%, 9/1/38 Santaluz Community Facilities District No. 2 Special Tax Rev., Series 2011 A, (Improvement Area No. 1), 5.10%, 9/1/21, Partially Prerefunded at 103% of Par(5) Shasta Lake Public Finance Authority Rev., (Electrical Enterprise), 6.25%, 4/1/13, Prerefunded at 102% of Par(5) Solana Beach School District Special Tax Rev., (Public Financing Authority), 5.00%, 9/1/42 Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 Southern California Public Power Authority Rev., (Southern Transmission), 0.00%, 7/1/14 (NATL-RE-IBC)(6) Southern California Public Power Authority Rev., (Southern Transmission), 0.00%, 7/1/15 (NATL-RE-IBC)(6) Southern California Public Power Authority Rev., Series 2008 A, (Southern Transmission), 5.00%, 7/1/22 Southern Mono Health Care District GO, Series 2002 A, (Election of 2001), 0.00%, 8/1/26 (NATL-RE)(1) Successor Agency to the Redevelopment Agency of the City & County of San Francisco Communities Facilities District No. 6 Special Tax Rev., Series 2013 C, (Mission Bay South Public Improvements), 0.00%, 8/1/43(1) Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Susanville Public Financing Authority Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45 Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/22 (NATL-RE/FGIC)(1) Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 0.00%, 8/1/23 (NATL-RE/FGIC)(1) Tracy Community Facilities District No. 2006-1 Special Tax Rev., (NEI Phase II), 5.75%, 9/1/36 Tri-Dam Power Authority Rev., 4.00%, 5/1/16 Tri-Dam Power Authority Rev., 4.00%, 11/1/16 Tuolumne Wind Project Authority Rev., Series 2009 A, 5.875%, 1/1/29 Turlock Public Financing Authority Tax Allocation Rev., 7.50%, 9/1/39 Tustin Community Facilities District No. 06-1 Special Tax Rev., Series 2007 A, (Tustin Legacy/Columbus Villages), 6.00%, 9/1/36 Tustin Community Facilities District No. 07-1 Special Tax Rev., (Tustin Legacy/Retail Center), 6.00%, 9/1/37 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 5.75%, 9/1/30 15 Principal Amount Value Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 07-1), VRDN, 0.11%, 3/1/13 (LOC: Bank of America N.A.) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 5/31/13 (AGM) University of California Rev., Series 2012 G, (Limited Projects), 5.00%, 5/15/42 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.40%, 9/1/30 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.45%, 9/1/36 Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33 Ventura County Public Financing Authority Rev., Series 2013 A, 5.00%, 11/1/43(4) Victorville Joint Powers Finance Authority Lease Rev., Series 2007 A, (Cogeneration Facility), VRDN, 2.50%, 3/7/13 (LOC: BNP Paribas) West Basin Municipal Water District COP, Series 2008 A1, VRDN, 0.17%, 3/6/13 (SBBPA: Citibank N.A.) West Sacramento Community Facilities District No. 20 Special Tax Rev., 5.30%, 9/1/35 Yosemite Community College District GO, (Election of 2004), 0.00%, 8/1/16 (AGM)(1) Yuba City Redevelopment Agency Tax Allocation Rev., 5.70%, 9/1/24 Yuba City Unified School District GO, 0.00%, 3/1/25 (NATL-RE/FGIC)(1) GUAM — 2.1% Guam Government Business Privilege Tax Rev., Series 2011 A, 5.125%, 1/1/42 Guam Government Business Privilege Tax Rev., Series 2012 B1, 5.00%, 1/1/42 Guam Government GO, Series 2007 A, 5.25%, 11/15/37 Guam Government GO, Series 2009 A, 7.00%, 11/15/39 Guam Power Authority Rev., Series 2012 A, 5.00%, 10/1/34 PUERTO RICO — 4.0% Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 5.25%, 7/1/24 Puerto Rico Aqueduct & Sewer Authority Rev., Series 2012 A, (Senior Lien), 6.00%, 7/1/47 Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/30 Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38 Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39 Puerto Rico GO, Series 2012 A, (Public Improvement), 5.50%, 7/1/39 Puerto Rico Public Finance Corp. Rev., Series 2011 B, (Commonwealth Appropriation), 5.50%, 8/1/31 (SBBPA: Government Development Bank for Puerto Rico) Puerto Rico Sales Tax Financing Corp. Rev., Series 2007 A, VRN, 1.13%, 5/1/13 16 Principal Amount Value U.S. VIRGIN ISLANDS — 0.5% Virgin Islands Public Finance Authority Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Authority Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29 TOTAL INVESTMENT SECURITIES — 96.9% (Cost $696,236,851) OTHER ASSETS AND LIABILITIES — 3.1% TOTAL NET ASSETS — 100.0% Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 30-Year Bonds June 2013 Notes to Schedule of Investments ABAG Association of Bay Area Governments AGM Assured Guaranty Municipal Corporation Ambac American Municipal Bond Assurance Corporation COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LOC Letter of Credit NATL-RE National Public Finance Guarantee Corporation - Reinsured NATL-RE-IBC National Public Finance Guarantee Corporation - Reinsured - Insured Bond Certificates SBBPA Standby Bond Purchase Agreement VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Capital appreciation bond. These securities are issued with a zero-coupon and may become interest bearing at a predetermined rate and date and are issued at a substantial discount from their value at maturity. Interest reset or final maturity date is indicated, as applicable. Rate shown is effective at the period end. Security, or a portion thereof, has been pledged at the custodian bank or with a broker for margin requirements on futures contracts. At the period end, the aggregate value of securities pledged was $646,952. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $324,184, which represented less than 0.04% of total net assets. When-issued security. Escrowed to maturity in U.S. government securities or state and local government securities. Security is a zero-coupon municipal bond. Zero-coupon securities are issued at a substantial discount from their value at maturity. See Notes to Financial Statements. 17 Statement of Assets and Liabilities FEBRUARY 28, 2013 (UNAUDITED) Assets Investment securities, at value (cost of $696,236,851) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Accrued management fees Distribution and service fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss (7 ) Accumulated net realized loss ) Net unrealized appreciation Net assets Shares outstanding Net asset value per share Investor Class Institutional Class $27,971,534 2,725,879 A Class $10.26* C Class $32,369,889 3,153,734 *Maximum offering price $10.74 (net asset value divided by 0.955). See Notes to Financial Statements. 18 Statement of Operations FOR THE SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) Investment Income (Loss) Income: Interest Expenses: Management fees Distribution and service fees: A Class C Class Trustees’ fees and expenses Other expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions Futures contract transactions ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 19 Statement of Changes in Net Assets SIX MONTHS ENDED FEBRUARY 28, 2013 (UNAUDITED) AND YEAR ENDED AUGUST 31, 2012 Increase (Decrease) in Net Assets February 28, 2013 August 31, 2012 Operations Net investment income (loss) Net realized gain (loss) Change in net unrealized appreciation (depreciation) Net increase (decrease) in net assets resulting from operations Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) ) A Class ) ) B Class — ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions Net increase (decrease) in net assets Net Assets Beginning of period End of period Accumulated net investment loss ) ) See Notes to Financial Statements. 20 Notes to Financial Statements FEBRUARY 28, 2013 (UNAUDITED) 1. Organization American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company and is organized as a Massachusetts business trust. California High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified as defined under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal and California income taxes. The fund pursues its objective by investing in municipal securities that are investment-grade securities, securities rated below investment grade, or unrated securities determined to be of similar quality. The fund offers the Investor Class, the Institutional Class, the A Class and the C Class. The A Class may incur an initial sales charge. The A Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. The Institutional Class is made available to institutional shareholders or through financial intermediaries whose clients do not require the same level of shareholder and administrative services as shareholders of other classes. As a result, the Institutional Class is charged a lower unified management fee. On October 21, 2011, all outstanding B Class shares were converted to A Class shares and the fund discontinued offering the B Class. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the fund in preparation of its financial statements. The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. Investment Valuations — The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Debt securities maturing in greater than 60 days at the time of purchase are valued at the evaluated mean as provided by independent pricing services or at the mean of the most recent bid and asked prices as provided by investment dealers. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Exchange-traded futures contracts are valued at the settlement price as provided by the appropriate clearing corporation. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. Security Transactions — Security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. 21 Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Segregated Assets — In accordance with the 1940 Act, the fund segregates assets on its books and records to cover certain types of investments, including, but not limited to, futures contracts and when-issued securities. American Century Investment Management, Inc. (ACIM) (the investment advisor) monitors, on a daily basis, the securities segregated to ensure the fund designates a sufficient amount of liquid assets, marked-to-market daily. The fund may also receive assets or be required to pledge assets at the custodian bank or with a broker for margin requirements on futures contracts. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2009. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. Multiple Class — All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. 3. Fees and Transactions with Related Parties Management Fees — The trust has entered into a management agreement with ACIM, under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The agreement provides that all expenses of managing and operating the fund, except distribution and service fees, brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1925% to 0.3100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. The effective annual management fee for each class for the six months ended February 28, 2013 was 0.49% for the Investor Class, A Class and C Class and 0.29% for the Institutional Class. 22 Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the C Class will pay ACIS an annual distribution and service fee of 1.00%, of which 0.25% is paid for individual shareholder services and 0.75% is paid for distribution services. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the six months ended February 28, 2013 are detailed in the Statement of Operations. Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC). The trust’s investment advisor, ACIM, the trust’s distributor, ACIS, and the trust’s transfer agent, American Century Services, LLC are wholly owned, directly or indirectly, by ACC. 4. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the six months ended February 28, 2013 were $282,374,296 and $217,876,410, respectively. 5. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Six months ended February 28, 2013 Year ended August 31, 2012 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class Sold Issued in reinvestment of distributions Redeemed ) A Class Sold Issued in reinvestment of distributions Redeemed ) B Class N/A Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) 23 6. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 7. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The fund purchased interest rate risk derivative instruments during the last two months of the period. The interest rate risk derivative instruments at period end as disclosed on the fund’s Schedule of Investments are indicative of the fund’s typical volume during that time. The value of interest rate risk derivative instruments as of February 28, 2013, is disclosed on the Statement of Assets and Liabilities as an asset of $22,326 in receivable for variation margin on futures contracts.* For the six months ended February 28, 2013, the effect of interest rate risk derivative instruments on the Statement of Operations was $(29,924) in net realized gain (loss) on futures contract transactions and $(19,405) in change in net unrealized appreciation (depreciation) on futures contracts. *Included in the unrealized gain (loss) on futures contracts as reported in the Schedule of Investments. 24 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. The fund invests in lower-rated debt securities, which are subject to substantial risks including liquidity risk and credit risk. 9. Federal Tax Information The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of February 28, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. As of August 31, 2012, the fund had accumulated short-term capital losses of $(34,022,979) and accumulated long-term capital losses of $(2,643,685), which represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Any unlimited losses will be required to be utilized prior to the losses which carry an expiration date. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. Capital loss carryovers expire as follows: Unlimited (Short-Term) Unlimited (Long-Term) 25 Financial Highlights For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) Investor Class 3.34% 0.50%(4) 0.50%(4) 4.07%(4) 4.07%(4) 31% 12.79% 0.50% 0.50% 4.55% 4.55% 48% 2.07% 0.49% 0.51% 5.10% 5.08% 37% 14.78% 0.49% 0.51% 5.08% 5.06% 17% 0.48 (1.16)% 0.52% 0.52% 5.56% 5.56% 26% 0.48 0.81% 0.52% 0.52% 4.91% 4.91% 31% Institutional Class 0.22(3) 3.44% 0.30%(4) 0.30%(4) 4.27%(4) 4.27%(4) 31% 13.01% 0.30% 0.30% 4.75% 4.75% 48% 2.27% 0.29% 0.31% 5.30% 5.28% 37% 7.16% 0.29%(4) 0.31%(4) 5.24%(4) 5.22%(4) 17%(6) $27 A Class 3.21% 0.75%(4) 0.75%(4) 3.82%(4) 3.82%(4) 31% 12.51% 0.75% 0.75% 4.30% 4.30% 48% 1.82% 0.74% 0.76% 4.85% 4.83% 37% $89,028 14.50% 0.74% 0.76% 4.83% 4.81% 17% (1.41)% 0.77% 0.77% 5.31% 5.31% 26% 0.45 0.55% 0.77% 0.77% 4.66% 4.66% 31% 26 For a Share Outstanding Throughout the Years Ended August 31 (except as noted) Per-Share Data Ratios and Supplemental Data Income From Investment Operations: Ratio to Average Net Assets of: Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations Distributions From Net Investment Income Net Asset Value, End of Period Total Return(1) Operating Expenses Operating Expenses (before expense waiver) Net Investment Income (Loss) Net Investment Income (Loss) (before expense waiver) Portfolio Turnover Rate Net Assets, End of Period (in thousands) C Class 2.83% 1.50%(4) 1.50%(4) 3.07%(4) 3.07%(4) 31% $32,370 11.67% 1.50% 1.50% 3.55% 3.55% 48% $29,388 1.06% 1.49% 1.51% 4.10% 4.08% 37% $23,917 13.64% 1.49% 1.51% 4.08% 4.06% 17% $30,286 0.39 (2.14)% 1.52% 1.52% 4.56% 4.56% 26% $30,747 0.38 (0.20)% 1.52% 1.52% 3.91% 3.91% 31% $39,283 Notes to Financial Highlights Total returns are calculated based on the net asset value of the last business day and do not reflect applicable sales charges, if any. Total returns for periods less than one year are not annualized. Six months ended February 28, 2013 (unaudited). Computed using average shares outstanding throughout the period. Annualized. (5) March 1, 2010 (commencement of sale) through August 31, 2010. Portfolio turnover is calculated at the fund level. Percentage indicated was calculated for the year ended August 31, 2010. See Notes to Financial Statements. 27 Additional Information Proxy Voting Guidelines American Century Investment Management, Inc., the fund’s investment advisor, is responsible for exercising the voting rights associated with the securities purchased and/or held by the fund. A description of the policies and procedures the advisor uses in fulfilling this responsibility is available without charge, upon request, by calling 1-800-345-2021. It is also available on American Century Investments’ website at americancentury.com and on the Securities and Exchange Commission’s website at sec.gov. Information regarding how the investment advisor voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the “About Us” page at americancentury.com. It is also available at sec.gov. Quarterly Portfolio Disclosure The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at sec.gov, and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The fund also makes its complete schedule of portfolio holdings for the most recent quarter of its fiscal year available on its website at americancentury.com and, upon request, by calling 1-800-345-2021. 28 Contact Us americancentury.com Automated Information Line 1-800-345-8765 Investor Services Representative 1-800-345-2021 or 816-531-5575 Investors Using Advisors 1-800-378-9878 Business, Not-For-Profit, Employer-Sponsored Retirement Plans 1-800-345-3533 Banks and Trust Companies, Broker-Dealers, Financial Professionals, Insurance Companies 1-800-345-6488 Telecommunications Device for the Deaf 1-800-634-4113 American Century California Tax-Free and Municipal Funds Investment Advisor: American Century Investment Management, Inc. Kansas City, Missouri This report and the statements it contains are submitted for the general information of our shareholders. The report is not authorized for distribution to prospective investors unless preceded or accompanied by an effective prospectus. ©2013 American Century Proprietary Holdings, Inc. All rights reserved. CL-SAN-779341304 ITEM 2.CODE OF ETHICS. Not applicable for semiannual report filings. ITEM 3.AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable for semiannual report filings. ITEM 4.PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable for semiannual report filings. ITEM 5.AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6.INVESTMENTS. (a) The schedule of investments is included as part of the report to stockholders filed under Item 1 of this Form. (b) Not applicable. ITEM 7.DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9.PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. During the reporting period, there were no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board. ITEM 11.CONTROLS AND PROCEDURES. (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant's second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12.EXHIBITS. (a)(1) Not applicable for semiannual report filings. (a)(2) Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as EX-99.CERT. (a)(3) Not applicable. (b) A certification by the registrant’s chief executive officer and chief financial officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, is furnished and attached hereto as EX- 99.906CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century California Tax-Free and Municipal Funds By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: April 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: April 29, 2013 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: April 29, 2013
